


Exhibit 10.51












SALE SITE MASTER LEASE AGREEMENT
BY AND AMONG
AT&T COLLOCATORS PARTY HERETO,
AT&T MOBILITY LLC
AND
TOWER OPERATORS PARTY HERETO
DATED AS OF DECEMBER 16, 2013




--------------------------------------------------------------------------------






Table of Contents








Page
Section 1


Definitions


1


Section 2.


Grant; Documents; Operating Principles; Conversion of MPL Sites


10


Section 3.


Term and Termination Rights


11


Section 4.


Rent


13


Section 5.


Ground Leases


14


Section 6.


Condition of the Sites


15


Section 7.


Tower Operator Modifications


17


Section 8.


AT&T Collocator’s and Tower Operator’s Obligations With Respect to Tower
Tenants; Interference


17


Section 9.


AT&T Collocation Space


18


Section 10.


Right of Substitution


23


Section 11.


Additional Ground Space; Required Consents


23


Section 12.


Limitations on Liens


24


Section 13.


Tower Operator Indemnity; AT&T Collocator Indemnity; Procedure For All Indemnity
Claims


24


Section 14.


Waiver of Subrogation; Insurance


26


Section 15.


Estoppel Certificate


28


Section 16.


Assignment and Transfer Rights


28


Section 17.


Environmental Covenants


30


Section 18.


Taxes; Fees


30


Section 19.


Use of Easements and Utilities; Backhaul Services


31


Section 20.


Compliance with Law; Governmental Permits


32


Section 21.


Compliance with Specific FCC Regulations


32


Section 22.


Holding Over


33


Section 23.


Rights of Entry and Inspection


33


Section 24.


Right to Act for Tower Operator


33


Section 25.


Defaults and Remedies


34


Section 26.


Quiet Enjoyment


37


Section 27.


No Merger


37


Section 28.


Broker and Commission


37


Section 29.


Recording of Memorandum of Site Lease Agreement; Bifurcation of Site


37


Section 30.


Damage to the Site, Tower or the Improvements


38


Section 31.


Condemnation


39


Section 32.


General Provisions


39


Section 33.


AT&T Guarantor Guarantee


42


Section 34.


AT&T Parent Affiliate License


43











--------------------------------------------------------------------------------




Exhibit A
 
List of Sites
 
 
Exhibit B
 
List of Assignable Sites
 
 
Exhibit C
 
Form of Site Lease Agreement
 
 
Exhibit D
 
Form of Memorandum of Site Lease Agreement
 
 
Exhibit E
 
Hypothetical Equipment Configuration
 
 
Exhibit F
 
Form of Agreement and Consent
 
 
Exhibit G
 
Reserved
 
 
Exhibit H
 
Additional Equipment and Additional Ground Space Pricing Schedule
 
 
Exhibit I
 
Certain AT&T Collocator Competitors
 
 
Exhibit J
 
Authorized Representatives
 
 
Exhibit K
 
Mobile Telephone Switching Offices and Other Permanent Structures
 
 









--------------------------------------------------------------------------------






SALE SITE MASTER LEASE AGREEMENT
This SALE SITE MASTER LEASE AGREEMENT (this “Agreement”) is entered into this
16th day of December, 2013 (the “Effective Date”), by and among AMWOHI Tower
Newco LLC, CCPR VI Tower Newco LLC, Lafayette Tower Newco LLC, Madison Tower
Newco LLC, Milwaukee Tower Newco LLC, NCWPCS Tower Newco LLC, Oklahoma City
Tower Newco LLC, Orlando Tower Newco LLC, Puerto Rico Tower Newco LLC, Santa
Barbara Tower Newco LLC and Texas RSA 18 Tower Newco LLC, each a Delaware
limited liability company, each as Tower Operator, AT&T Mobility LLC, a Delaware
limited liability company, as AT&T Guarantor, and AT&T Collocator (as defined
below). AT&T Collocator, AT&T Guarantor and Tower Operator are sometimes
individually referred to in this Agreement as a “Party” and collectively as the
“Parties”.
RECITALS:
A.    Certain Affiliates of AT&T Guarantor operate the Sites, which include
Towers and related equipment and such Affiliates either own, ground lease or
otherwise have an interest in the land on which such Towers are located;
B.    Pursuant to a sales transaction (the “Sales Transaction”), AT&T Guarantor
and certain of its Affiliates have contributed, conveyed, assigned, transferred
and delivered to Tower Operator their respective interests in the Sites or their
right to operate the Sites and have sold, conveyed, assigned, transferred and
delivered to Crown Castle International Corp. all membership interests in Tower
Operator;
C.    Tower Operator desires to lease or give AT&T Collocator the right to use
and operate on a portion of each of the Sites pursuant to the terms and
conditions of this Agreement; and
D.    AT&T Collocator operates a significant portion of its wireless network
through equipment located at the Sites and would not have entered into the Sales
Transaction if Tower Operator had not agreed to the terms and conditions set
forth herein.
NOW, THEREFORE, the Parties agree as follows:
SECTION 1.Definitions.
(a)Certain Defined Terms. In addition to the terms defined elsewhere in this
Agreement, the following terms shall have the following respective meanings when
used herein with initial capital letters:
“Affiliate” (and, with a correlative meaning, “Affiliated”) means, with respect
to any Person, any other Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with,
such Person. As used in this definition, “control” means the beneficial
ownership (as such term is defined in Rules 13d-3 and 13d-5 of the Securities
Exchange Act of 1934, as amended) of 50% or more of the voting interests of the
Person.
“Agreement” has the meaning set forth in the preamble and includes all
subsequent modifications and amendments hereof. References to this Agreement in
respect of a particular Site shall include the Site Lease Agreement therefor;
and references to this Agreement in general and as applied to all Sites shall
include all Site Lease Agreements.
“Assignable Site” means the (i) Initial Assignable Sites and (ii) any
Non-Assignable Site subject to this Agreement which is converted to an
Assignable Site pursuant to a Subsequent Closing.
“Assumption Requirements” means, with respect to any assignment by Tower
Operator or AT&T Collocator of this Agreement (the “assigning party”), that
(i) the applicable assignee has creditworthiness, or a guarantor with
creditworthiness, reasonably sufficient to perform the obligations of the
assigning party under this Agreement or that the assigning party remains liable
for such obligations notwithstanding such assignment and (ii) the assignee
assumes and agrees to perform all of the obligations of the assigning party
hereunder.
“AT&T” means AT&T Parent and Affiliates thereof that are parties to the Master
Agreement.
“AT&T Collocator” means, with respect to each Site, the Person identified as the
“AT&T Collocator” opposite such Site on Exhibit A and, if applicable, Exhibit B
hereto, and which shall be the “Lessee” under the Site Lease Agreement for such
Site, in each case together with its permitted successors and assignees
hereunder, to the extent the same are permitted to succeed to AT&T Collocator’s
rights hereunder.

1

--------------------------------------------------------------------------------




“AT&T Collocator Competitor” means any Person principally in the business of
providing wireline local exchange carrier or wireless services (including,
without limitation, each of the Persons listed under the heading “AT&T
Collocator Competitors” on Exhibit I), and any of such Person’s Affiliates.
“AT&T Communications Equipment” means any Communications Equipment at a Site
owned or leased and used exclusively (subject to Section 9(b)) by one or more of
AT&T Collocator and any Wholly Owned Affiliate.
“AT&T Ground Lease Party” means each AT&T Group Member that, at any applicable
time during the Term of this Agreement, has not yet contributed its right, title
and interest in the Included Property of a Non-Assignable Site to the Tower
Operator pursuant to the Master Agreement.
“AT&T Group” means, collectively, AT&T Parent and its Affiliates (including each
AT&T Ground Lease Party and AT&T Collocator whose names are set forth in the
signature pages of this Agreement or any Site Lease Agreement or the Master
Agreement and any Affiliate of AT&T Parent that at any time becomes a “lessee”
or “sublessee” under this Agreement in accordance with the provisions of this
Agreement).
“AT&T Group Member” means each member of the AT&T Group.
“AT&T Guarantor” means AT&T Mobility LLC, a Delaware limited liability company,
and its permitted successors and assigns (to the extent permitted or required
hereunder).
“AT&T Improvements” means any Improvements located at a Site that support,
shelter, protect, enclose or provide power or back-up power to AT&T
Communications Equipment (other than a Tower), but excluding any Modification
added by Tower Operator in accordance with Section 7. All utility connections
that provide service to AT&T Communications Equipment, including those providing
access and backhaul services, and all Improvements or other assets used in
connection with any switching or wireline business of any AT&T Group Member
(including any mobile telephone switching office and the switching and related
equipment located at a Site), or any other Improvements owned by AT&T Collocator
or any Wholly Owned Affiliate and not used in connection with the Collocation
Operations, shall be deemed AT&T Improvements.
“AT&T Indemnitee” means each AT&T Ground Lease Party, AT&T Collocator and their
respective Affiliates, directors, officers, employees, agents and
representatives (except Tower Operator and its Affiliates and any agents of
Tower Operator or its Affiliates).
“AT&T Parent” means AT&T Inc., a Delaware corporation.
“AT&T Primary Collocator” means New Cingular Wireless PCS, LLC, a Delaware
limited liability company.
“AT&T Primary Tower Space RAD Center” means, in respect of each Tower, the RAD
center on such Tower with the largest portion of the AT&T Communications
Equipment attached, which RAD center shall be identified in the applicable Site
Lease Agreement for each Site.
“Authorized Representative” means any of the individuals listed on Exhibit J,
together with their successors holding equivalent corporate titles.
“Available Space” means, as to any Site, the portion of the Tower and Land not
constituting AT&T Collocation Space that is available for lease to or
collocation by any Tower Tenant and all rights appurtenant to such portion,
space or area.
“Award” means any amounts paid, recovered or recoverable as damages,
compensation or proceeds by reason of any Taking, including all amounts paid
pursuant to any agreement with any Person which was made in settlement or under
threat of any such Taking, less the reasonable costs and expenses incurred in
collecting such amounts.
“Bankruptcy Code” means Title 11 of the United States Code as amended from time
to time, including any successor legislation thereto.
“Bankruptcy Event” means, as to any Person, the filing of any voluntary petition
under federal or state bankruptcy or insolvency laws on behalf of such Person;
the filing of any involuntary petition under federal or state bankruptcy or
insolvency laws against such Person and the failure of such Person to promptly
obtain dismissal of that filing or the continuation of the resulting proceeding
for sixty (60) days or more, or any consent of such Person to such proceeding;
the filing of any petition seeking, or consenting to, reorganization or relief
under any applicable federal or state law relating to bankruptcy or insolvency

2

--------------------------------------------------------------------------------




of such Person; the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of such Person or a substantial part of
such Person or its property; the making of any assignment for the benefit of
creditors of such Person; the admission in writing of such Person’s inability to
pay its debts generally as they become due; or the taking of any action in
furtherance of any of the foregoing actions.
“Business Day” means any day other than a Saturday, a Sunday, a federal holiday
or any other day on which banks in New York City are authorized or obligated by
Law to close.
“Cables” means co-axial cabling, electrical power cabling, ethernet cabling,
fiber-optic cabling or any other cabling or wiring necessary for operating
Communications Equipment together with any associated conduit piping necessary
to encase or protect any such cabling.
“Claims” means any claims, demands, assessments, actions, suits, damages,
obligations, fines, penalties, liabilities, losses, adjustments, costs and
expenses (including reasonable fees and expenses of attorneys and other
appropriate professional advisers).
“Collocation Agreement” means an agreement between an AT&T Group Member (prior
to the Effective Date) or Tower Operator (on or after the Effective Date), on
the one hand, and a third party (provided that if such agreement is with an AT&T
Group Member, such third party is not an Affiliate of such AT&T Group Member on
the Effective Date), on the other hand, pursuant to which such AT&T Group Member
or Tower Operator, as applicable, rents or licenses to such third party space at
any Site (including space on a Tower), including all amendments, modifications,
supplements, assignments and guaranties related thereto (it being understood
that in the case of a master collocation agreement, the Collocation Agreement
shall be the applicable site lease agreement (including any rights, interests
and provisions incorporated therein)). For clarity, utility and power-sharing
agreements between an AT&T Group Member and a third party are not Collocation
Agreements.
“Communications Equipment” means, as to any Site, all equipment installed at (i)
the AT&T Collocation Space by or with respect to any AT&T Collocator or any
Wholly Owned Affiliate and (ii) any other portion of the Site with respect to a
Tower Tenant, for the provision of current or future communication services,
including voice, video, internet and other data services, which shall include
switches, antennas, including microwave antennas, panels, conduits, flexible
transmission lines, Cables, radios, amplifiers, filters, interconnect
transmission equipment and all associated software and hardware, and will
include any modifications, replacements and upgrades to such equipment.
“Communications Facility” means, as to any Site, (i) the AT&T Collocation Space,
together with all AT&T Communications Equipment and AT&T Improvements at such
Site (with respect to AT&T Collocator) or (ii) any other portion of the Site
leased to or used or occupied by a Tower Tenant, together with all of such Tower
Tenant Communications Equipment and such Tower Tenant Improvements at such Site
(with respect to such Tower Tenant).
“Emergency” means any event that causes, has caused or is reasonably likely to
imminently cause (i) any bodily injury, personal injury or material property
damage, (ii) the suspension, revocation, termination or any other material
adverse effect as to any Governmental Approvals reasonably necessary for the use
or operation of Communications Equipment or a Site, (iii) any material adverse
effect on the ability of AT&T Collocator, or any Tower Tenant, to operate
Communications Equipment at any Site, (iv) any failure of any Site to comply in
any material respect with applicable FCC or FAA regulations or other licensing
requirements or (v) the termination of a Ground Lease.
“Environmental Law” or “Environmental Laws” means any federal, state or local
statute, Law, ordinance, code, rule, regulation, order or decree regulating,
relating to or imposing liability or standards of conduct concerning protection
of the environment or public or workplace health and safety as may now or at any
time hereafter be in effect, including the following, as the same may be amended
or replaced from time to time, and all regulations promulgated under or in
connection therewith: the Superfund Amendments and Reauthorization Act of 1986;
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980; the Clean Air Act; the Clean Water Act; the Toxic Substances Control Act
of 1976; the Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act; the Hazardous Materials Transportation Act; and the
Occupational Safety and Health Act of 1970.
“Excluded Equipment” means (i) any AT&T Communications Equipment or AT&T
Improvements and (ii) any Tower Tenant Communications Equipment or Tower Tenant
Improvements.
“FAA” means the United States Federal Aviation Administration or any successor
federal Governmental Authority performing a similar function.

3

--------------------------------------------------------------------------------




“FCC” means the United States Federal Communications Commission or any successor
Governmental Authority performing a similar function.
“Force Majeure” means strike, riot, act of God (including, but not limited to,
wind, lightning, rain, ice, earthquake, floods, or rising water), nationwide
shortages of labor or materials, war, civil disturbance, act of the public
enemy, explosion, aircraft or vehicle damage, natural disaster, governmental
Laws, regulations, orders or restrictions.
“Governmental Approvals” means all licenses, permits, franchises,
certifications, waivers, variances, registrations, consents, approvals,
qualifications, determinations and other authorizations to, from or with any
Governmental Authority.
“Governmental Authority” means, with respect to any Person or any Site, any
foreign, domestic, federal, territorial, state, tribal or local governmental
authority, administrative body, quasi-governmental authority, court, government
or self-regulatory organization, commission, board, administrative hearing body,
arbitration panel, tribunal or any regulatory, administrative or other agency,
or any political or other subdivision, department or branch of any of the
foregoing, in each case having jurisdiction over such Person or such Site.
“Ground Lease” means, as to any Leased Site, the ground lease, sublease, or any
easement, license or other agreement or document pursuant to which Tower
Operator (as to an Assignable Site) or an AT&T Ground Lease Party (as to a
Non-Assignable Site) holds a leasehold or subleasehold interest, leasehold or
subleasehold estate, easement, license, sublicense or other interest in such
Site, together with any extensions of the term thereof (whether by exercise of
any right or option contained therein or by execution of a new ground lease or
other instrument providing for the use of such Site), and including all
amendments, modifications, supplements, assignments and guarantees related
thereto.
“Ground Lessor” means, as to any Leased Site, the “lessor,” “sublessor,”
“landlord,” “licensor,” “sublicensor” or similar Person under the related Ground
Lease.
“Hazardous Material” or “Hazardous Materials” means and includes petroleum
products, flammable explosives, radioactive materials, asbestos or any material
containing asbestos, polychlorinated biphenyls or any hazardous, toxic or
dangerous waste, substance or material, in each case, defined as such (or any
similar term) or regulated by, in or for the purposes of Environmental Laws,
including Section 101(14) of the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980.
“Horizontal Plane” means the space that is perpendicular to the AT&T
Collocator’s vertical space on a Tower equal to 15 feet from the exterior face
of the Tower in all directions; provided that such space shall not include any
space beyond the outer boundaries of the Site.
“Improvements” means, as to each Site, (i) one or more equipment pads or raised
platforms capable of accommodating exterior cabinets or Shelters, huts or
buildings, electrical service and access for the placement and servicing of AT&T
Collocator’s and, if applicable, each Tower Tenant’s Improvements; (ii)
batteries, generators and associated fuel tanks or any other substances,
products, materials or equipment used to provide backup power; (iii) grounding
rings; (iv) fencing; (v) signage; (vi) connections for telephone service or
utility service up to the meter; (vii) hardware constituting a Tower platform to
hold AT&T Collocator’s and, if applicable, each Tower Tenant’s Communications
Equipment; (viii) access road improvements; (ix) Shelters; (x) all
marking/lighting systems and light monitoring devices; and (xi) such other
equipment, alterations, replacements, modifications, additions and improvements
as may be installed on or made to all or any component of a Site (including the
Land and the Tower). For clarity, Improvements do not include Communications
Equipment.
“Included Property” means, with respect to each Site, (i) the Land related to
such Site (including the applicable interest in any Ground Lease), (ii) the
Tower located on such Site (including the AT&T Collocation Space) and (iii) the
related Improvements (excluding AT&T Improvements and any Tower Subtenant
Improvements) and the Tower Related Assets with respect to such Site; but
excluding, in each case of (i), (ii) and (iii), any Excluded Asset and all Tower
Tenant Communications Equipment.
“Indemnified Party” means an AT&T Indemnitee or a Tower Operator Indemnitee, as
the case may be.
“Initial Assignable Sites” means the Sites set forth on Exhibit B.
“Land” means, with respect to each Site, the tracts, pieces or parcels of land
constituting such Site, together with all easements, rights of way and other
rights appurtenant thereto.

4

--------------------------------------------------------------------------------




“Law” means any law, statute, common law, rule, code, regulation, ordinance or
Order of, or issued by, any Governmental Authority.
“Leased Site” means the Assignable Sites that are occupied by Tower Operator and
the Non-Assignable Sites that are occupied by an AT&T Ground Lease Party, in
either case, pursuant to a Ground Lease, which Sites are identified on Exhibit A
or Exhibit B as Leased Sites. If a Site is not a Leased Site, such Site is an
Owned Site hereunder.
“Liens” means, with respect to any asset, any mortgage, lien, pledge, security
interest, charge, attachment or encumbrance of any kind in respect of such
asset.
“Master Agreement” means the Master Agreement, dated as of October 18, 2013, by
and among, inter alia, Crown Castle International Corp., AT&T Parent and Tower
Operator.
“Memorandum of Site Lease Agreement” means as to any Site, a recordable
memorandum of a Site Lease Agreement supplement to this Agreement, in
substantially the form of Exhibit D attached to this Agreement.
“MLA Ground Space” means, with respect to any Site, (i) 432 square feet of Land
(in the case of Sites where a Shelter is maintained as of the Effective Date) or
(ii) 145 square feet of Land (in the case of Sites where a Shelter is not
maintained as of the Effective Date).
“Modifications” means the construction or installation of Improvements on any
Site or any part of any Site after the Effective Date, or the alteration,
replacement, modification or addition to any Improvement on any Site after the
Effective Date.
“Mortgage” means, as to any Site, any mortgage, deed to secure debt, deed of
trust, trust deed or other conveyance of, or similar encumbrance against, the
right, title and interest of a Party in and to the Land, Tower and Improvements
on such Site as security for any debt, whether now existing or hereafter arising
or created.
“Mortgagee” means, as to any Site, the holder of any Mortgage, together with the
heirs, legal representatives, successors, transferees and assignees of the
holder.
“MPL” means the Master Prepaid Lease, dated as of December 16, 2013, by and
among CCATT LLC, a Delaware limited liability company, AT&T Guarantor and the
AT&T Lessors party thereto.
“MPL Site MLA” means the MPL Site Master Lease Agreement dated as of December
16, 2013, among CCATT LLC, a Delaware limited liability company, the AT&T
Collocators party thereto and AT&T Guarantor.
“Non-Assignable Site” means, for purposes of this Agreement and until any such
Site is converted to an Assignable Site as provided herein, each Site that is
identified on Exhibit A, but is not identified as an Assignable Site on Exhibit
B and is therefore subject to this Agreement as a Non-Assignable Site as of the
Effective Date, until such Site is converted to an Assignable Site as provided
herein.
“Non-Restorable Site” means a Site that has suffered a casualty that damages or
destroys all or a Substantial Portion of such Site, or a Site that constitutes a
non-conforming use under applicable Zoning Laws prior to such casualty, in
either case such that either (i) Zoning Laws would not allow Tower Operator to
rebuild a comparable replacement Tower on the Site substantially similar to the
Tower damaged or destroyed by the casualty or (ii) Restoration of such Site
under applicable Zoning Law, using commercially reasonable efforts, in a period
of time that would enable Restoration to be commenced (and a building permit
issued) within one year after the casualty, would not be possible or would
require either (A) obtaining a change in the zoning classification of the Site
under applicable Zoning Laws, (B) the filing and prosecution of a lawsuit or
other legal proceeding in a court of law or (C) obtaining a zoning variance,
special use permit or any other permit or approval under applicable Zoning Laws
that cannot reasonably be obtained by Tower Operator.
“Order” means an administrative, judicial, or regulatory injunction, order,
decree, judgment, sanction, award or writ of any nature of any Governmental
Authority.
“Owned Sites” means the Sites which are owned by Tower Operator in fee simple,
which Sites are identified on Exhibit A or Exhibit B as Owned Sites.

5

--------------------------------------------------------------------------------




“Person” means any individual, corporation, limited liability company,
partnership, association, trust or any other entity or organization, including a
Governmental Authority.
“Prime Rate” means the rate of interest reported in the “Money Rates” column or
section of The Wall Street Journal (Eastern Edition) as being the prime rate on
corporate loans of larger U.S. Money Center Banks, or if The Wall Street Journal
is not in publication on the applicable date, or ceases prior to the applicable
date to publish such rate, then the rate being published in any other
publication acceptable to AT&T Collocator and Tower Operator as being the prime
rate on corporate loans from larger U.S. money center banks shall be used.
“Proceeds” means all insurance moneys recovered or recoverable by any AT&T
Ground Lease Party, Tower Operator or AT&T Collocator as compensation for
casualty damage to any Site (including the Tower and Improvements of such Site).
“Reserved Property” means the Land beneath any mobile telephone switching office
and other permanent structures (for the avoidance of doubt, other than a Tower)
and any fuel tanks associated with any such office, in each case on the Sites
set forth on Exhibit K hereto, and any replacement thereof or substitution
therefor with a similar structure for so long as any AT&T Group Member maintains
(without regard to any demolition in connection with the planned replacement
thereof or substitution therefor and any period of construction or restoration
thereof) such structures or any replacement thereof or substitution therefor
with a similar structure.
“Restoration” means, as to a Site that has suffered casualty damage or is the
subject of a Taking, such restoration, repairs, replacements, rebuilding,
changes and alterations, including the cost of temporary repairs for the
protection of such Site, or any portion of such Site pending completion of
action, required to restore the applicable Site (including the Tower and
Improvements on such Site but excluding any AT&T Communications Equipment or
AT&T Improvements, the restoration of which shall be the sole cost and
obligation of AT&T Collocator, and excluding any Tower Tenant Communications
Equipment or Tower Tenant Improvements, the restoration of which shall be the
sole cost and obligation of such Tower Tenant) to a condition that is at least
as good as the condition that existed immediately prior to such damage or Taking
(as applicable), and such other changes or alterations as may be reasonably
acceptable to AT&T Collocator and Tower Operator or required by Law.
“Revenue Sharing” means any requirement under a Ground Lease to pay to Ground
Lessor a share of the revenue derived from, or an incremental payment triggered
by, a sublease, license or other occupancy agreement at the Site subject to such
Ground Lease.
“Right of Substitution” means the right of AT&T Collocator to remove the AT&T
Communications Equipment from the AT&T Primary Tower Space or AT&T Primary
Ground Space at a Site and move same to Available Space on such Site by
relocation of the portion of its Communications Facility in such space to a
portion of such Available Space, such that the resulting space occupied by AT&T
Collocator and the AT&T Communications Equipment is not larger than the AT&T
Primary Tower Space or AT&T Primary Ground Space, as applicable, in accordance
with and subject to the limitations contained in Section 10.
“Shelter” means a walk-in ground shelter for purposes of housing Communications
Equipment, heating, ventilation and air conditioning units, generators and other
equipment related to the use and operation of Communications Equipment; provided
that such structure is owned and used, and intended for use, exclusively by one
or more of AT&T Collocator and any Wholly Owned Affiliate. For the avoidance of
doubt, “Shelters” shall not include equipment cabinets.
“Site” means each parcel of Land subject to this Agreement from time to time,
all of which are identified on Exhibit A hereto, as such exhibit may be amended
or supplemented as provided in this Agreement and the Master Agreement, and the
Tower and Improvements located thereon. As used in this Agreement, reference to
a Site includes Modifications, but shall not include any AT&T Improvements, AT&T
Communications Equipment, any Tower Tenant Improvements or Tower Tenant
Communications Equipment.
“Site Expiration Date” means, as to any Leased Site, if arrangements have not
been entered into to secure the tenure of the relevant Ground Lease pursuant to
an extension, new Ground Lease or otherwise, one day prior to the expiration of
the relevant Ground Lease (as the same may be amended, extended or renewed
pursuant to the terms of this Agreement).
“Site Lease Agreement” means, as to any Site, a supplement to this Agreement, in
substantially the form of Exhibit C attached to this Agreement.

6

--------------------------------------------------------------------------------




“Subsequent Closing” means the conversion of a Non-Assignable Site to an
Assignable Site subsequent to the Effective Date.
“Subsequent Closing Date” means, with respect to each Subsequent Closing, the
date on which such Subsequent Closing is deemed to have occurred.
“Substantial Portion” means, as to a Site, so much of such Site (including the
Land, Tower and Improvements of such Site, or any portion of such Site) as, when
subject to a Taking or damage as a result of a casualty, leaves the untaken or
undamaged portion unsuitable for the continued feasible and economic operation
of such Site for owning, operating, managing, maintaining and leasing towers and
other wireless infrastructure.
“Taking” means, as to any Site, any condemnation or exercise of the power of
eminent domain by any Governmental Authority, or any taking in any other manner
for public use, including a private purchase, in lieu of condemnation, by a
Governmental Authority.
“Tax” means all forms of taxation, whenever created or imposed, whether imposed
by a local, municipal, state, foreign, federal or other Governmental Authority,
and whether imposed directly by a Governmental Authority or indirectly through
any other Person and includes any federal, state, local or foreign income, gross
receipts, ad valorem, excise, value-added, sales, use, transfer, franchise,
license, stamp, occupation, withholding, employment, payroll, property or
environmental tax, levy, charge, assessment or fee together with any interest,
penalty, addition to tax or additional amount imposed by a Governmental
Authority or indirectly through any other Person, as well as any liability for
or in respect of the Taxes of, or determined by reference to the Tax liability
of, another Person under Treasury Regulation § 1.1502-6 (or any similar
provision of state, local or foreign Law), as a transferee or successor, by
contract or otherwise.
“Term” means (i) as to each Site, the term during which this Agreement is
applicable to such Site as set forth in Section 3; and (ii) as to this
Agreement, the period from the Effective Date until the expiration or earlier
termination of this Agreement as to all Sites.
“Tower” means the communications towers or other support structures on the Sites
from time to time.
“Tower Operator” means, with respect to each Site, the Person identified as the
“Tower Operator” opposite such Site on Exhibit A and, if applicable, Exhibit B
hereto, and which is the “Lessor” under the Site Lease Agreement for such Site,
in each case together with its permitted successors and assignees hereunder, to
the extent the same are permitted to succeed to Tower Operator’s rights
hereunder.
“Tower Operator Competitor” means any Person (including such Person’s
Affiliates) principally in the business of owning or otherwise controlling
wireless communications sites for the purpose of leasing or licensing the right
to locate wireless communications equipment on such sites to third party
operators of wireless communications systems, but excluding any AT&T Collocator
Competitor.
“Tower Operator Equipment” means all physical assets (other than real property,
interests in real property and Excluded Equipment), located at the applicable
Site on or in, or attached to, the Land, Improvements or Towers leased to, owned
by or operated by Tower Operator pursuant to this Agreement.
“Tower Operator Indemnitee” means Tower Operator and its Affiliates and their
respective directors, officers, employees, agents and representatives.
“Tower Operator Negotiated Increased Revenue Sharing Payments” means, with
respect to any Site, any requirement under a Ground Lease, or a Ground Lease
amendment, renewal or extension, in each case entered into after the Effective
Date, to pay to the applicable Ground Lessor a share of the revenue derived from
the rent paid under this Agreement, the MPL, the MPL Site MLA or any other
agreement (including with a Tower Tenant) that is in excess of the Revenue
Sharing payment obligation (if any) in effect prior to Tower Operator’s entry
into such amendment, renewal or extension after the Effective Date for such Site
with respect to the revenue derived from the rent paid under this Agreement, the
MPL, the Sale Site MLA or any other agreement (including with a Tower Tenant);
provided that “Tower Operator Negotiated Increased Revenue Sharing Payments”
shall not include any such requirement or obligation (i) existing as of the
Effective Date or (ii) arising under the terms of the applicable Ground Lease
(as in effect as of the Effective Date) or under any amendment, renewal or
extension the terms of which had been negotiated or agreed upon prior to the
Effective Date.

7

--------------------------------------------------------------------------------




“Tower Operator Negotiated Renewal” means (i) an extension or renewal of any
Ground Lease by Tower Operator in accordance with this Agreement or (ii) a new
Ground Lease, successive to a previously existing Ground Lease, entered into by
Tower Operator; provided that in the case of this clause (ii), (A) the term of
such new Ground Lease commences no later than six (6) months after the
termination or expiration of the previously existing Ground Lease and (B) the
new Ground Lease is otherwise executed in accordance with this Agreement.
“Tower Operator Work” means Tower Operator or any Tower Operator Indemnitee
making Modifications to any Site or installing, maintaining, replacing or
repairing any Tower Operator Equipment or Improvements, or permitting Tower
Tenants (or any Tower Tenant Related Party) to install, maintain, replace or
repair any Tower Tenant Communications Equipment or Tower Tenant Improvement.
“Tower Tenant” means, as to any Site, any Person (other than AT&T Collocator)
that (i) is a “lessee”, “sublessee”, “licensee” or “sublicensee” under any
Collocation Agreement affecting the right to use Available Space at such Site
(prior to the Effective Date); or (ii) leases, subleases, licenses, sublicenses
or otherwise acquires from Tower Operator the right to use Available Space at
such Site (from and after the Effective Date).
“Tower Tenant Communications Equipment” means any Communications Equipment owned
or leased by a Tower Tenant.
“Tower Tenant Improvements” means any Improvements located at a Site that
support, shelter, protect, enclose or provide power or back-up power to Tower
Tenant Communications Equipment other than a Tower. All utility connections that
provide service to Tower Tenant Communications Equipment, other than those owned
by an AT&T Group Member or a third party other than a Tower Tenant, shall be
deemed Tower Tenant Improvements.
“Tower Tenant Related Party” means any Tower Tenant and its Affiliates, and its
and their respective directors, officers, employees, agents and representatives.
“Wholly Owned Affiliate” means (i) so long as AT&T Guarantor is wholly owned,
directly or indirectly, by AT&T Parent, any Affiliate of AT&T Collocator that is
directly or indirectly wholly owned by AT&T Parent or (ii) if AT&T Guarantor
ceases to be wholly owned, directly or indirectly, by AT&T Parent, (A) any
Affiliate of AT&T Collocator that is directly or indirectly wholly owned by AT&T
Guarantor or (B) subject to Section 34, any Person that is directly or
indirectly wholly owned by AT&T Parent (but with respect to any such Person
described in this clause (ii)(B), only to the extent that such Person used the
applicable Site as of the date AT&T Guarantor ceased to be wholly owned by AT&T
Parent).
“Wind Load Surface Area” means with respect to each antenna, remote radio unit
or other tower mounted equipment, the area in square inches determined by
multiplying the two largest dimensions of the length, width and depth of such
antenna, remote radio unit or other tower mounted equipment, excluding all
mounts and Cables.
“Zoning Laws” means any zoning, land use or similar Laws, including Laws
relating to the use or occupancy of any communications towers or property,
building codes, development orders, zoning ordinances, historic preservation
laws and land use regulations.
Any other capitalized terms used in this Agreement shall have the respective
meanings given to them elsewhere in this Agreement.
(b)Terms Defined Elsewhere in this Agreement. In addition to the terms defined
in Section 1(a), the following terms are defined in the Section or part of this
Agreement specified below:

8

--------------------------------------------------------------------------------




Defined Term
Section
Abandonment Fee
Section 3(d)
Additional Equipment
Section 9(d)
Additional Ground Space
Section 11(a)
Annual Escalator
Section 4(a)
AT&T Assignee
Section 16(b)(i)
AT&T Collocation Space
Section 9(a)
AT&T Collocator Obligations
Section 33(b)
AT&T Parent Affiliate
Section 34
AT&T Parent Affiliate License
Section 34
AT&T Primary Ground Space
Section 9(a)(i)
AT&T Primary Tower Space
Section 9(a)(ii)
AT&T Rent Amount
Section 4(a)
AT&T Reserved Amount of Tower Equipment
Section 9(c)
AT&T Termination Right
Section 3(b)
AT&T Transfer
Section 16(b)(i)
Casualty Notice
Section 30(a)
Chosen Courts
Section 32(b)
Disputes
Section 13(d)
Effective Date
Preamble
Effective Date Ground Space
Section 9(a)(i)
Effective Date Tower Space
Section 9(a)(ii)
Financial Advisors
Section 28(a)
Indemnifying Party
Section 13(c)(i)
Initial Period
Section 4(b)
Party
Preamble
Per-Site Rent Amount
Section 4(a)
PRIRC
Section 18(b)
Qualified Tower Operator
Section 16(a)(i)
Qualifying Transferee
Section 16(b)(ii)
Reserved AT&T Loading Capacity
Section 6(a)(ii)
Restorable Site
Section 30(a)
Sales Transaction
Recitals
Site Engineering Application
Section 9(e)(i)
Subsequent Use
Section 8(a)
Telecom Affiliate
Section 19(a)
Termination Date
Section 3(b)
Termination Notice
Section 3(c)
Third Party Claim
Section 13(c)(i)
Third Party Communications Equipment
Section 6(a)(iv)
Unused Existing Effective Date Capacity
Section 6(a)(ii)



(c)Terms Defined in the Master Agreement. The following defined terms in the
Master Agreement are used herein as defined in the Sections or parts therein
when used herein with initial capital letters:

9

--------------------------------------------------------------------------------




Defined Term
Section
AT&T’s Share of Transaction Revenue Sharing Payments
Section 1.1
Collateral Agreement
Section 1.1
Collocation Operations
Section 1.1
Excluded Asset
Section 1.1
Permitted Liens
Section 1.1
Sale Sites
Section 1.1
Tower Operator’s Share of Transaction Revenue Sharing Payments
Section 1.1
Tower Related Assets
Section 1.1
Transition Services Agreement
Recitals



(d)Terms Defined in the MPL. The following defined terms in the MPL are used
herein as defined in the Sections or parts therein when used herein with initial
capital letters:
Defined Term
Section
AT&T Lessors
Section 1(a)
Permitted Use
Section 1(a)
Purchase Option
Section 20(a)
Purchase Option Closing Date
Section 20(a)
Tower Operator Lender
Section 1(a)



(e)Construction. Unless the express context otherwise requires:
(i)the words “hereof”, “herein”, and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement;
(ii)the terms defined in the singular have a comparable meaning when used in the
plural, and vice versa, and the singular forms of nouns, pronouns and verbs
shall include the plural and vice versa;
(iii)any references herein to “$” are to United States Dollars;
(iv)any references herein to a specific Section, Schedule or Exhibit shall
refer, respectively, to Sections, Schedules or Exhibits of this Agreement;
(v)any references to any agreement, document or instrument means such agreement,
document or instrument as amended or otherwise modified from time to time in
accordance with the terms thereof and, if applicable, hereof;
(vi)any use of the words “or”, “either” or “any” shall not be exclusive;
(vii)wherever the word “include,” “includes,” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation”;
(viii)references herein to any gender include each other gender; and
(ix)any provision providing that Tower Operator or any of its Affiliates shall
“require” any Tower Tenant to engage or refrain from engaging in certain
activities, or take or refrain from taking certain acts, shall be construed as
an obligation by Tower Operator or such Affiliate of Tower Operator to use
commercially reasonable efforts to cause such Tower Tenant’s compliance
therewith.
SECTION 2.Grant; Documents; Operating Principles; Conversion of MPL Sites.
(a)Grant. Subject to the terms and conditions of this Agreement, as of the
Effective Date as to the Initial Assignable Sites, and thereafter as of the
applicable Subsequent Closing Date as to each Non-Assignable Site converted to
an Assignable Site hereunder pursuant to a Subsequent Closing, Tower Operator
hereby leases to AT&T Collocator, and AT&T Collocator hereby leases from Tower
Operator, the AT&T Collocation Space of all of the Assignable Sites. Subject to
the terms and conditions of this Agreement, as of the Effective Date as to each
Non-Assignable Site, until the applicable Subsequent Closing

10

--------------------------------------------------------------------------------




Date with respect to such Site (if any), Tower Operator hereby reserves and
makes the AT&T Collocation Space available for the exclusive use and possession
of AT&T Collocator except as otherwise expressly provided herein, whether or not
such AT&T Collocation Space is now or hereafter occupied. Notwithstanding
anything to the contrary herein, no leasehold, subleasehold or other real
property interest is granted pursuant to this Agreement in the AT&T Collocation
Space at any Non-Assignable Site until the Subsequent Closing at which such
Non-Assignable Site is converted to an Assignable Site. Tower Operator and AT&T
Collocator acknowledge and agree that this single Agreement is indivisible,
intended to cover all of the Sites and is not a separate lease and sublease or
agreement with respect to individual Sites, and for bankruptcy-law purposes (and
without impairing the express rights of any Party hereunder), all Parties intend
that this Agreement be treated as a single indivisible Agreement.
(b)Site Lease Agreements. The Site Lease Agreements shall be entered into by
Tower Operator and AT&T Collocator in accordance with the terms of this
Agreement and the Master Agreement. Following the Effective Date, (i) either
AT&T Collocator or Tower Operator may, at any time, prepare a Site Lease
Agreement and deliver it to the other Party for its approval, not to be
unreasonably withheld, delayed or conditioned, and (ii) Tower Operator shall
prepare a Site Lease Agreement for a Site, and shall deliver the same to AT&T
Collocator for its approval, not to be unreasonably withheld, delayed or
conditioned, no later than one hundred eighty (180) days after the first time
Tower Operator performs a structural analysis or other work requiring an
inventory of such Site for Tower Operator, AT&T Collocator or a Tower Tenant;
provided, however, that if a Site Lease Agreement is not entered into with
respect to a Site, the Parties shall still have all of the rights and
obligations with respect to such Site as provided in this Agreement; provided,
further, that (x) if AT&T Collocator seeks to install any new AT&T
Communications Equipment, or modify any existing AT&T Communications Equipment,
at any Site at any time after the Effective Date, the Site Lease Agreement for
such Site shall be executed prior to the installation or modification of such
AT&T Collocator Communications Equipment and (y) if Tower Operator seeks to
allow a Tower Tenant to locate at any Site at any time after the Effective Date,
until the Site Lease Agreement is entered into with respect to a Site, Tower
Operator may collocate Tower Tenants anywhere on such Site outside of the
Effective Date Ground Space provided that such Tower Tenants’ ground equipment
and improvements are located in a manner that will permit the MLA Ground Space
to be contiguous with the Effective Date Ground Space and does not impair the
utility of the MLA Ground Space. The form of each Site Lease Agreement shall be
substantially in the form of Exhibit C hereto and may not be changed without the
mutual agreement of Tower Operator and AT&T Collocator. The terms and conditions
of this Agreement shall govern and control in the event of a discrepancy or
inconsistency with the terms and conditions of any Site Lease Agreement, except
to the extent otherwise expressly provided in such Site Lease Agreement that has
been duly executed and delivered by an authorized representative of AT&T
Collocator and by Tower Operator. Notwithstanding the foregoing, any specific
requirements relating to the design or construction of the AT&T Communications
Equipment or AT&T Improvements imposed by a Governmental Authority shall control
over any terms in this Agreement that directly conflict with such specific
requirements.
(c)Documents. This Agreement shall consist of the following documents, as
amended from time to time as provided herein:
(i)this Agreement;
(ii)the following Exhibits, which are incorporated herein by this reference:
Exhibit A
List of Sites
Exhibit B
List of Assignable Sites
Exhibit C
Form of Site Lease Agreement
Exhibit D
Form of Memorandum of Site Lease Agreement
Exhibit E
Hypothetical Equipment Configuration
Exhibit F
Form of Agreement and Consent
Exhibit G
Reserved
Exhibit H
Additional Equipment and Additional Ground Space Pricing Schedule
Exhibit I
Certain AT&T Collocator Competitors
Exhibit J
Authorized Representatives
Exhibit K
Mobile Telephone Switching Offices and Other Permanent Structures



(iii)Schedules to the Exhibits, which are incorporated herein by reference, and
all Schedules to this Agreement, which are incorporated herein by reference; and

11

--------------------------------------------------------------------------------




(iv)such additional documents as are incorporated by reference.
(d)Priority of Documents. If any of the documents referenced in Section 2(c) are
inconsistent, this Agreement shall prevail over the Exhibits, the Schedules and
additional incorporated documents.
(e)Survival of Terms and Provisions. All terms defined in this Agreement and all
provisions of this Agreement solely to the extent necessary to the
interpretation of the Master Agreement or any other Collateral Agreement
referred to in the Master Agreement shall survive after the termination or
expiration of this Agreement and shall remain in full force and effect until the
expiration or termination of such applicable agreement.
(f)Operating Principles. During the Term of a Site, AT&T Collocator shall
manage, operate and maintain the AT&T Collocation Space at such Site (i) in the
ordinary course of business, (ii) in compliance with applicable Law in all
material respects, (iii) in a manner consistent in all material respects with
the manner in which AT&T Collocator manages, operates and maintains its other
collocation spaces and (iv) in a manner that shall not be less than the general
standard of care in the telecommunications industry.
(g)Conversion of MPL Sites. Notwithstanding anything to the contrary in this
Agreement, all Sites (as defined in the MPL) with respect to which the Tower
Operator (as defined in the MPL) under the MPL exercises its Purchase Option (as
defined in the MPL) under the MPL shall automatically become subject to and
Sites under and governed by this Agreement as of the applicable Purchase Option
Closing Date (as defined in the MPL). The Parties shall enter into appropriate
documentation to evidence the same.
SECTION 3.Term and Termination Rights.
(a)Term. The initial term of this Agreement as to each Site shall be for a
10-year period from the Effective Date, and the term of this Agreement as to
each Site shall be automatically extended for eight additional five-year renewal
terms, in each case unless it is terminated earlier pursuant to Section 3,
Section 8, Section 25, Section 30 or Section 31 with respect to a Site.
Notwithstanding the foregoing, the term of this Agreement as to any Leased Site
shall automatically expire on the Site Expiration Date for such Leased Site.
(b)AT&T Collocator Termination Right. Notwithstanding anything to the contrary
contained herein, AT&T Collocator shall have the right to terminate its lease or
other right to occupy the AT&T Collocation Space at any Site (i) on the tenth
anniversary of the Effective Date and on the last day of each successive
five-year period thereafter; (ii) at any time in accordance with Section 3(e) or
Section 8(a); (iii) at any time if any Law or Order hereinafter enacted or
ordered prohibits or materially interferes with AT&T Collocator’s permitted use
of the AT&T Collocation Space at such Site, so long as at least one other
wireless carrier at the Site cannot (or, if AT&T Collocator is the sole tenant
at the Site, another wireless carrier could not) legally use the Tower at such
Site for wireless operations without material interference by no fault of such
other carrier’s own; or (iv) at any time after the tenth anniversary of the
Effective Date upon the inability of AT&T Collocator (after using commercially
reasonable efforts) to obtain or maintain any Governmental Approval necessary
for the operation of AT&T’s Communications Facility at such Site; provided,
however, that AT&T Collocator may not assert such termination right if AT&T
Collocator (x) cannot maintain or obtain or otherwise forfeits a Governmental
Approval as a result of the violation of any Laws by AT&T Collocator or its
Affiliates or any enforcement action or proceeding brought by any Governmental
Authority against AT&T Collocator or its Affiliates because of any alleged
wrongdoing by AT&T Collocator or its Affiliates, or (y) does not have such
Governmental Approval on the Effective Date and such Governmental Approval was
required on the Effective Date (each such date, a “Termination Date” and such
rights, collectively, the “AT&T Termination Right”).
(c)Exercise by AT&T Collocator. To exercise an AT&T Termination Right with
respect to any Site, AT&T Collocator shall give Tower Operator written notice of
such exercise (the “Termination Notice”), not less than 90 days prior to any
Termination Date (or such lesser period as may be prescribed by another
provision of this Agreement). If AT&T Collocator exercises an AT&T Termination
Right as to any Site, AT&T Collocator shall not be required to pay the Per Site
Rent Amount, or any other amounts with respect to such Site for the period
occurring after the Termination Date specified in the applicable Termination
Notice and, as of such Termination Date, the Site Lease Agreement for such Site
shall be terminated and the rights, duties and obligations of AT&T Collocator
(and any of its Affiliates with rights hereunder) and Tower Operator in this
Agreement with respect to such Site shall terminate as of the Termination Date
for such Site except the rights, duties and obligations set forth in Section
3(d) and such other rights, duties and obligations with respect to such Site
that expressly survive the termination of this Agreement with respect to such
Site.
(d)Obligations Following AT&T Collocator Termination. Upon the Termination Date
of any Site, AT&T Collocator shall, within thirty (30) days after such
Termination Date, vacate the AT&T Collocation Space of such Site and abandon

12

--------------------------------------------------------------------------------




the AT&T Communications Equipment and pay Tower Operator a one-time abandonment
fee (the “Abandonment Fee”) of $10,000 (subject to an increase of 2% per annum
on the anniversary of the Effective Date), and the rights and title to, and
interests in, such AT&T Communications Equipment shall pass to Tower Operator
(on an as-is, where-is basis, without any representation or warranty by AT&T
Collocator). Notwithstanding the foregoing, or any provision herein to the
contrary, AT&T Collocator shall not abandon any ground-based electronics,
batteries, fuel tanks and Hazardous Materials that are the responsibility of
AT&T Collocator pursuant to Section 17, all of which shall be removed by AT&T
Collocator from each Site by or before the applicable Termination Date of such
Site. AT&T Collocator’s right to occupy and use the AT&T Collocation Space of a
Site pursuant to this Agreement shall be terminated as of the Termination Date
of such Site. At the request of either AT&T Collocator or Tower Operator, the
appropriate Parties shall enter into documentation, in form and substance
reasonably satisfactory to such Parties, evidencing any termination of AT&T
Collocator’s rights at any Site pursuant to this Agreement.
(e)Decommissioning. AT&T Collocator may terminate this Agreement at any time
with respect to any Site if AT&T Collocator elects to decommission its use of
the AT&T Collocation Space at such Site, upon 30 days’ prior written notice to
Tower Operator; provided, however, that (i) upon any termination pursuant to
this Section 3(e), AT&T Collocator shall pay Tower Operator a sum equal to the
net present value of the remaining AT&T Rent Amount for such Site until the end
of the initial term or the then-current renewal term, as applicable, calculated
using an eight percent (8%) discount rate, which amount shall be due and payable
on or before the effective date of the termination of this Agreement with
respect to such Site, and (ii) in any twelve (12) month period, AT&T Collocator
may terminate this Agreement pursuant to this Section 3(e) with respect to no
more than fifty (50) Sites (less the number of Sites with respect to which the
MPL Site MLA is terminated pursuant to Section 3(e) of the MPL Site MLA during
such twelve (12) month period, it being acknowledged and agreed that the fifty
(50) Site limitation in any twelve (12) month period contained herein and
therein is a single aggregated limitation with respect to each twelve (12) month
period).
(f)AT&T Rent Amount. For the avoidance of doubt, subject to Section 25(b)(i) and
Section 25(j), upon the termination of this Agreement as to any Site, such Site
will not be not be included in any subsequent calculation of the AT&T Rent
Amount, and the AT&T Rent Amount for the month of termination will be prorated
as provided in Section 4(b).
(g)Termination. If this Agreement terminates with respect to any Site, all of
the rights and duties of this Agreement with respect to such Site shall
terminate at such time, unless otherwise expressly provided herein.
(h)Site Access. Upon the termination of this Agreement with respect to any Site,
Tower Operator shall grant to the AT&T Collocator as to each Site a
non-exclusive right and easement (over the surface of the Site) to access any
structures (including Shelters and cabinets) on such Site owned and used, and
intended for use, exclusively by AT&T Collocator or any Affiliate of AT&T
Collocator other than in the Collocation Operations, in each case on such Site
as of the Effective Date (without regard to any demolition in connection with
the planned replacement thereof or substitution therefor with a similar
structure and any period of construction or restoration thereof) or any
replacement thereof or substitution therefor with a similar structure, at such
times (on a 24-hour, seven day per week basis unless otherwise limited by the
Ground Lease, but subject to giving Tower Operator at least one Business Day’s
prior notice or, in the case of an Emergency, as much notice as is practicable,
in each case in accordance with Tower Operator’s standard process), to such
extent, and in such means and manners (on foot or by motor vehicle, including
trucks and other heavy equipment), as AT&T Collocator (and its authorized
contractors, subcontractors, engineers, agents, advisors, consultants,
representatives, or other persons authorized by AT&T Collocator) deems
reasonably necessary in connection with its use, operation and maintenance of
such structures, in each case for as long as AT&T Collocator or such Affiliate
maintains such structure or any replacement thereof or substitution therefor
with a similar structure.
SECTION 4.Rent.
(a)Rent. On the tenth (10th) day of each calendar month during the Term, as to
all Sites that are subject to this Agreement as of the first day of such
calendar month, AT&T Collocator shall pay Tower Operator the AT&T Rent Amount.
“AT&T Rent Amount” means an amount per month that is equal to (i) the number of
Sites then subject to this Agreement and as to which AT&T Collocator’s rent
obligation has not terminated as provided by Section 4(d), multiplied by the
Per-Site Rent Amount plus (ii) any amounts payable with respect to Additional
Equipment in accordance with Section 9(d) or Additional Ground Space in
accordance with Section 11(a). The “Per-Site Rent Amount” means $1,900.00,
subject to an increase of 2% in the Per Site Rent Amount applicable immediately
prior to such anniversary (the “Annual Escalator”) on an annual basis during the
Term of this Agreement on the first day of the calendar month following the one
year anniversary of the Effective Date and each one-year anniversary thereafter
(unless the Effective Date is on the first day of a month in which event the
Annual Escalator shall be applied on each anniversary of the Effective Date).
(b)Prorated Rent Payments. If the Effective Date is a day other than the first
day of a calendar month, (i) the AT&T Rent Amount for the period from the
Effective Date through the end of the calendar month during which the Effective

13

--------------------------------------------------------------------------------




Date occurs (the “Initial Period”) shall be prorated on a daily basis, and shall
be included in the calculation of and payable with the AT&T Rent Amount for the
first full calendar month of the Term, and (ii) AT&T Collocator shall timely
pay, to the extent it has not already paid, to each Ground Lessor directly, the
rents, fees and other charges due and payable under the respective Ground Lease
for the Initial Period (provided, that the foregoing shall not alter the
apportionment of liability for such rents, fees and other charges between AT&T
Parent and Tower Operator pursuant to the Master Agreement). If the date of the
expiration of the Term as to any Site is a day other than the last day of a
calendar month, the AT&T Rent Amount for such calendar month shall be prorated
on a daily basis (and if such proration results in an overpayment of the AT&T
Rent Amount for such calendar month, AT&T Collocator shall be entitled to deduct
the excess from the following month’s payment of the AT&T Rent Amount).
(c)Revenue Sharing Payments. AT&T Collocator shall pay to Tower Operator (or to
the applicable Ground Lessor (i) if required to be paid directly to such Ground
Lessor by the terms of the applicable Ground Lease or (ii) if so instructed by
Tower Operator (which instruction may be a single, continuing instruction to
make periodic payments as and when due)), as and when due and payable under any
Ground Lease, AT&T’s Share of Transaction Revenue Sharing Payments that are
required to be made with respect to the AT&T Rent Amount for any Site, but
excluding Tower Operator Negotiated Increased Revenue Sharing Payments. AT&T
Collocator and Tower Operator shall agree, from time to time, on a mutually
acceptable procedure to facilitate the identification of the Site in respect of
which each payment of Transaction Revenue Sharing Payments by AT&T Collocator is
being made. Tower Operator shall pay, as and when due and payable, Tower
Operator’s Share of Transaction Revenue Sharing Payments that are required to be
made with respect to the AT&T Rent Amount for any Site.
(d)Termination of Rent Obligation. Notwithstanding anything to the contrary
contained herein, if AT&T Collocator is not able to use or occupy the AT&T
Collocation Space at a Site for the current or future business activities that
it conducts at such Site because of the termination of the underlying Ground
Lease, or the failure of Tower Operator to comply with the terms and conditions
of this Agreement following applicable notice and cure periods, or, subject to
Section 25(b)(i) and Section 25(j), if this Agreement otherwise terminates with
respect to any Site pursuant to the terms hereof, AT&T Collocator shall have no
further obligation to pay the AT&T Rent Amount applicable to such Site. The
foregoing shall not limit any other rights or remedies of AT&T Collocator
hereunder.
SECTION 5.Ground Leases.
(a)Compliance With Ground Leases. Tower Operator shall pay all rents, fees and
other charges payable to the Ground Lessor under, and shall abide by, comply
with and perform all other applicable terms, covenants, conditions and
provisions of, each Ground Lease (including terms, covenants, conditions and
provisions relating to maintenance, insurance and alterations) and, to the
extent evidence of such performance must be provided to a Ground Lessor, Tower
Operator shall provide such evidence to such Ground Lessor (in each case unless
such performance obligation is such that it requires performance by AT&T
Collocator of such obligations pursuant to the applicable Ground Lease or this
Agreement). In no event shall Tower Operator have any liability to any AT&T
Group Member for any breach of, or default under, a Ground Lease caused by an
act of, or failure to perform a duty required to be performed by, AT&T
Collocator, any AT&T Ground Lease Party or any AT&T Group Member or a breach of
this Agreement by any AT&T Collocator or any AT&T Lessor.
(b)Exercise of Existing Ground Lease Extensions. During the term (including any
renewal terms) of any Ground Lease relating to any Site, Tower Operator agrees
to timely exercise prior to the expiration of the applicable Ground Lease and in
accordance with the provisions of the applicable Ground Lease, any and all
extension options existing as of the Effective Date. AT&T Collocator agrees that
it will not take any action with respect to any Ground Lease that is reasonably
likely to cause such Ground Lease to be prematurely terminated without the prior
written approval of Tower Operator, in Tower Operator’s reasonable and good
faith determination. Notwithstanding the foregoing, Tower Operator shall not be
required to exercise any Ground Lease extension option (A) if AT&T Collocator at
the Site covered by such Ground Lease is in default of its obligations under
this Agreement as to the Site beyond applicable notice and cure periods provided
herein, (B) if the then remaining term of such Ground Lease (determined without
regard to such extension option) shall extend beyond the term of this Agreement
as to such Site taking into account all renewal options that may be exercised by
AT&T Collocator under this Agreement or (C) if as to such Site, AT&T Collocator
has given a Termination Notice whose effective date precedes the expiration date
of the Ground Lease (determined without regard to such extension option).
(c)Negotiation of Additional Ground Lease Extensions. AT&T Collocator, if
requested by Tower Operator, shall use commercially reasonable efforts to assist
Tower Operator (and not interfere with Tower Operator) in obtaining further
extensions of the term of any Ground Lease; provided, however, that AT&T
Collocator shall not be required to expend any funds in connection therewith or
accept any liability for which Tower Operator is responsible under this
Agreement.

14

--------------------------------------------------------------------------------






SECTION 6.Condition of the Sites.
(a)Repair and Maintenance of Tower; Tower Modifications.
(i)Repair and Maintenance Obligations of Tower Operator. Tower Operator has the
obligation, right and responsibility to repair and maintain each Site in
accordance with tower industry standards, including an obligation to maintain
the structural integrity of all of the Towers and to ensure that all of the
Towers have at all times the structural loading capacity to hold and support all
Communications Equipment then mounted on the Tower.
(ii)Reserved AT&T Loading Capacity, Modification Cost Allocation. Tower Operator
shall make structural modifications to any Tower when and to the extent
necessary to provide sufficient structural loading capacity to enable AT&T
Collocator to install the AT&T Reserved Amount of Tower Equipment in the AT&T
Primary Tower Space on such Tower (the “Reserved AT&T Loading Capacity”),
subject to obtaining all necessary Governmental Approvals and other approvals
and further subject to the following:
(A)Tower Operator shall be responsible only for the costs of structural
modifications to any Tower (including costs related to structural analysis,
Governmental Approvals and other approvals) to increase the structural loading
capacity:
(1)to enable Tower Operator to permit any Person other than AT&T Collocator to
install Communications Equipment; and
(2)to provide AT&T Collocator with the portion of the Reserved AT&T Loading
Capacity that (x) existed on such Tower but was not being used by AT&T
Collocator as of the Effective Date (“Unused Existing Effective Date Capacity”)
but (y) is unavailable at the time that AT&T Collocator wishes to install the
AT&T Reserved Amount of Equipment due to the prior installation (from and after
the Effective Date) of Communications Equipment by any Tower Tenant or Tower
Operator (including following a change in applicable Law that became effective
after the Effective Date; provided that Communications Equipment shall have been
installed by any new or existing Tower Tenant or Tower Operator on or after the
Effective Date that resulted in Tower Operator receiving additional site rental
revenue, regardless of whether such prior installation occurred before or after
such change in applicable Law); provided, however, that Tower Operator’s
obligations under this Section 6(a)(ii)(A)(2) with respect to any Site shall
terminate upon any assignment or transfer of AT&T Collocator’s rights, duties or
obligations to such Site or the AT&T Collocation Space at such Site (other than
any such assignment or transfer to any Affiliate of AT&T Collocator permitted by
Section 16(b)(i)).
(B)Tower Operator shall not be responsible for the costs of structural
modifications to any Tower (including costs related to structural analysis,
Governmental Approvals and other approvals) to increase the structural loading
capacity:
(1)to provide AT&T Collocator with any portion of the Reserved AT&T Loading
Capacity in excess of the Unused Existing Effective Date Capacity;
(2)except as provided in Section 6(a)(ii)(A)(2) above, to provide AT&T
Collocator with any portion of the Reserved AT&T Loading Capacity that is
unavailable at the time AT&T Collocator installs the AT&T Reserved Amount of
Equipment due to a change in applicable Law that became effective after the
Effective Date; or
(3)as provided by Section 6(a)(iii).
(iii)Tower and Site Modifications, Insufficient Capacity as of Effective Date.
With respect to any Site for which the structural capacity of the Tower is not
sufficient as of the Effective Date to support the AT&T Reserved Amount of Tower
Equipment, Tower Operator shall, to the extent possible and if permitted by
applicable Law, upon request by AT&T Collocator and at AT&T Collocator’s cost
and expense (as an AT&T Collocator capital expenditure, without any increase in
the AT&T Rent Amount or payment of any fee or charge to Tower Operator), make
any Modifications (which shall include costs relating to structural analysis,
Tower modification drawings or similar costs relating to such Modification) to a
Tower reasonably necessary to increase the structural capacity of such Tower to
support

15

--------------------------------------------------------------------------------




the AT&T Reserved Amount of Tower Equipment; provided, however, that (i) the
price of such Modifications shall be as mutually agreed to by the Parties acting
in good faith and shall be consistent with prevailing market rates for similar
Modifications charged by tower operators (including Tower Operator) at the
relevant time and (ii) Tower Operator shall provide AT&T Collocator with
reasonably detailed supporting documentation regarding both the determination of
structural capacity of the Tower and the cost of any such Modifications. The
structural loading capacity of a Tower and the structural loading thereon shall
be determined based on a structural report obtained by Tower Operator at AT&T
Collocator’s cost. If Tower Operator increasing the height of a Tower at the
request of AT&T Collocator results in a requirement for FAA mandated lighting of
such Tower, AT&T Collocator shall pay the cost of installing such lighting, the
cost of obtaining or amending the FCC Antenna Structure Registration for the
Tower, including any environmental studies, and the cost of industry-standard
lighting equipment for Tower Operator to monitor the lighting of such Tower,
similar to the monitoring equipment at other lighted Sites and the reasonable
and customary ongoing electrical expense and other operating expenses associated
with maintaining such Tower lighting. If the increase in Tower height at the
request of AT&T Collocator results in a requirement to detune the Tower, AT&T
Collocator shall pay the cost of the related detuning equipment and its
installation. If AT&T Collocator desires to replace or reinforce a Tower, AT&T
Collocator shall provide notice thereof to Tower Operator, and Tower Operator
shall or shall cause such work to be performed, and AT&T Collocator shall pay
the actual and reasonable one-time cost of such work (as an AT&T Collocator
capital expenditure, without any increase in the AT&T Rent Amount or payment of
any fee or charge to Tower Operator), together with all actual and reasonable
costs incident thereto, within 30 days after Tower Operator delivers to AT&T
Collocator a written invoice and reasonable supporting documentation for the
cost of such work.
(iv)Tower Operator Right to Install Equipment. Tower Operator shall have the
right to install its own Communications Equipment or Tower Tenant Communications
Equipment (collectively, “Third Party Communications Equipment”) outside of the
AT&T Collocation Space at any time subject to the provisions of Section
6(a)(ii); provided, however, that if an application to install Third Party
Communications Equipment is made after Tower Operator has received an
application from AT&T Collocator to install any of the AT&T Reserved Amount of
Tower Equipment, Tower Operator shall, provided that (x) AT&T Collocator’s
application to install the AT&T Reserved Amount of Tower Equipment set forth in
its application is approved and (y) the installation of the AT&T Reserved Amount
of Tower Equipment occurs not later than 180 days after completion of structural
review, allocate the currently available loading capacity first to the subject
AT&T Reserved Amount of Tower Equipment and then to the subject Third Party
Communications Equipment. Notwithstanding the exclusivity of the AT&T Primary
Tower Space, Tower Operator and Tower Tenants and their employees, contractors
and agents shall have the right to enter the AT&T Primary Tower Space at any
time, without notice to AT&T Collocator, to access other portions of the Tower
and to install, operate, inspect, repair, maintain and replace Cables together
with related mounting hardware and incidental equipment and to install, operate,
inspect, repair, maintain, make improvements to and perform work on the Tower,
tower-related components and equipment within the AT&T Primary Tower Space.
(b)Compliance with Laws. Tower Operator’s installation, maintenance and repair
of each Site shall comply in all material respects with all Laws and shall be
performed in a manner consistent with or superior to the general standard of
care in the tower industry. Tower Operator assumes all responsibilities, as to
each Site, for any fines, levies or other penalties that are imposed as a result
of non-compliance, commencing from and after the Effective Date with
requirements of the applicable Governmental Authorities; provided, that AT&T
Collocator shall be responsible for the portions of all such fines, levies or
other penalties that are imposed for, or relating to, periods prior to the
Effective Date and relate to non-compliance that existed prior to or on the
Effective Date. AT&T Collocator assumes all responsibilities, as to each Site,
for any fines, levies or other penalties imposed as a result of AT&T
Collocator’s non-compliance from and after the Effective Date with such
requirements of the applicable Governmental Authorities unless due to Tower
Operator’s failure to perform its obligations under this Agreement. Without
limiting the foregoing, Tower Operator, at its own cost and expense, shall make
(or cause to be made) all Modifications to the Sites as may be required from
time to time to meet in all material respects the requirements of applicable
Laws.
(c)Access. Tower Operator agrees to maintain access roads to the Sites in such
order and repair as would be required in accordance with tower industry
standards and agrees not to take any action (except as required by Law, a
Governmental Authority, a Ground Lease, a Collocation Agreement or any other
agreement affecting the Site) that would materially diminish or impair any means
of access to any Site existing as of the Effective Date. In the event that AT&T
Collocator requires access to a Site but snow or some other obstruction on or in
the access area is preventing or materially hindering access to the Site, and
provided the Ground Lessor is not obligated to maintain access to such Site,
Tower Operator shall use commercially reasonable efforts to arrange, at its sole
cost and expense, to have such snow or other obstruction removed within 48 hours
of notice therefrom from AT&T Collocator. In the event that access to any Site
is controlled by a Ground Lessor or other third party, Tower Operator will use
commercially reasonable efforts to coordinate with such Ground Lessor or other
third party to cause AT&T Collocator to have access consistent with this Section
6(c).

16

--------------------------------------------------------------------------------




SECTION 7.Tower Operator Modifications.
(a)Tower Operator may from time to time make such Modifications as Tower
Operator elects, including the addition or removal of land, construction,
modification or addition to the Tower or other Improvements or any other
structure or the reconstruction, replacement or alteration thereof; provided
that Tower Operator shall provide not less than ten (10) Business Days’ notice
to AT&T Collocator if such Modification adversely affects such AT&T Collocator.
Notwithstanding anything to the contrary contained herein, in no event may Tower
Operator make any Modification to, or materially adversely affecting, any AT&T
Improvement or modify or replace any AT&T Communications Equipment except in the
event of an Emergency as to which Tower Operator is not the cause or source
(and, in such an Emergency, Tower Operator shall make reasonable efforts to
notify AT&T Collocator prior to taking such actions and shall reimburse AT&T
Collocator for any damage caused by Tower Operator or its agents; provided that
if (i) any of AT&T Lessor, AT&T Collocator or any other AT&T Group Member or
(ii) any AT&T Communications Equipment or AT&T Improvements are determined to be
the cause or source of an Emergency, AT&T Collocator shall be responsible and
shall reimburse Tower Operator for all costs and expenses related to such
Emergency). Title to all Modifications shall vest in Tower Operator.
(b)In the event of any replacement of a Tower by Tower Operator, Tower Operator
shall provide AT&T Collocator with suitable space at the Site during the
construction period to permit the continued operation of the AT&T Communications
Equipment in the AT&T Primary Tower Space or other space acceptable to AT&T
Collocator in its reasonable discretion and in good faith, and Tower Operator
shall be solely responsible for the costs associated with removing and
re-installing the AT&T Communications Equipment on the replacement Tower;
provided, that in the event of any replacement of a Tower because of an
Emergency (but, for clarity, not in the event of a scheduled replacement in the
ordinary course of business or to increase the available structural capacity of
the Tower), Tower Operator shall not be required to provide such space unless
suitable space is available within the Site. AT&T Collocator assumes all
responsibilities, as to each Site, for any costs or expenses incurred as a
result of AT&T Collocator’s damage or harm to Towers from and after the
Effective Date unless due to Tower Operator’s failure to perform its obligations
under this Agreement. If, and only if, Tower Operator Work adversely affects the
continued operations of AT&T Communications Equipment on such Site, AT&T
Collocator shall have the right to deploy a temporary structure at any Site
(without any increase in the AT&T Rent Amount) to host the AT&T Communications
Equipment during the period of any Tower Operator Work, during an Emergency that
inhibits AT&T Collocator’s use of the AT&T Collocation Space. AT&T Collocator
may abate the AT&T Rent Amount related to a Site during any period of
construction of a Tower or Modification thereto, but if, and only if, AT&T
Collocator is not reasonably capable of continuing to operate the AT&T
Communications Equipment from the applicable Site or a temporary location at the
Site in accordance with the terms and conditions of this Agreement with
reasonably similar quality of service and without additional cost or expense to
AT&T Collocator.
SECTION 8.AT&T Collocator’s and Tower Operator’s Obligations With Respect to
Tower Tenants; Interference.
(a)Interference to AT&T Collocator’s Operations. Tower Operator agrees that
neither Tower Operator nor any Tower Tenant whose Communications Equipment is
installed or modified (including modifying the frequency at which such equipment
is operated) subsequently to AT&T Communications Equipment (a “Subsequent Use”),
shall permit their equipment to interfere with AT&T Collocator’s permitted,
lawfully installed and properly operated FCC licensed transmissions or reception
(except for intermittent testing). In the event that AT&T Collocator experiences
harmful RF interference caused by such Subsequent Use, then (i) AT&T Collocator
shall notify Tower Operator in writing of such harmful RF interference and (ii)
Tower Operator shall use commercially reasonable efforts to cause the party
whose Subsequent Use is causing such RF interference to immediately take
necessary steps to determine the cause of and eliminate such RF interference. If
such interference continues for a period in excess of 72 hours after Tower
Operator’s receipt of notice from AT&T Collocator, Tower Operator shall request
that Tower Tenant reduce power or cease operations (except for intermittent
testing) until such time as Tower Tenant can make repairs to the interfering
equipment. In the event that such Tower Tenant fails to promptly reduce power or
cease operations as requested, then Tower Operator shall terminate the operation
of the Communications Equipment causing such RF interference at Tower Operator’s
(or such Tower Tenant’s) cost if and to the extent permitted by the terms of any
applicable Collocation Agreements that are in effect as of the Effective Date.
Notwithstanding the foregoing, if such interference described above continues
(i) for 10 days or longer after notice to Tower Operator, AT&T Collocator shall
have no obligation to pay the AT&T Rent Amount with respect to the affected Site
until the cure of such interference, or (ii) for 30 days or longer after notice
to Tower Operator, then AT&T Collocator may, in addition to any other rights it
may have with respect to Tower Operator’s breach of this Agreement, terminate
this Agreement as to the affected Site.
(b)Interference by AT&T Collocator. Notwithstanding any prior approval by Tower
Operator of AT&T Communications Equipment, AT&T Collocator agrees that it shall
not allow AT&T Communications Equipment installed or modified subsequently to
any Tower Operator or Tower Tenant’s Communications Equipment to cause harmful
RF interference to Tower Operator’s or any Tower Tenant’s permitted, lawfully
installed and properly operated FCC licensed transmissions or

17

--------------------------------------------------------------------------------




reception. If AT&T Collocator is notified in writing that its operations are
causing harmful RF interference, AT&T Collocator shall immediately take all
commercially reasonable efforts and necessary steps to determine the cause of
and eliminate such RF interference. If the interference continues for a period
in excess of 72 hours following such notification, Tower Operator shall have the
right to require AT&T Collocator to reduce power or cease operations (except for
intermittent testing) until such time as AT&T Collocator can make repairs to the
interfering Communications Equipment. In the event that AT&T Collocator fails to
promptly take such action as agreed, then Tower Operator shall have the right to
terminate the operation of the Communications Equipment causing such RF
interference, at AT&T Collocator’s cost, and notwithstanding anything to the
contrary contained herein without liability to Tower Operator for any
inconvenience, disturbance, loss of business or other damage to AT&T Collocator
as the result of such actions. AT&T Collocator also agrees that it shall neither
install AT&T Communications Equipment nor subsequently modify it such that it is
not authorized by, or violates, any applicable Laws or is not made or installed
in accordance with good engineering practices.
(c)Rights of Tower Tenants under Collocation Agreements. Notwithstanding
anything to the contrary contained herein, the obligations of Tower Operator
hereunder as to any Site are subject to any limitations imposed by any
applicable Law and to the rights of any Tower Tenant under any Collocation
Agreement in existence as of the Effective Date at such Site. To the extent that
any such Collocation Agreement or any applicable Law prohibits Tower Operator
from performing the obligations of Tower Operator hereunder, then, for so long
as such limitation is applicable, Tower Operator shall be required to perform
such obligations only to the extent not so prohibited and shall have no
liability with respect thereto to AT&T Collocator.
SECTION 9.AT&T Collocation Space
.
(a)Collocation Space. As used herein, “AT&T Collocation Space,” as to each Site,
means:
(i)The portions of the Land comprising such Site on which any portion of the
AT&T Improvements or AT&T Communications Equipment is located, operated or
maintained as of the Effective Date, including the air space above such portion
of the Land, to the extent such air space is not occupied by a third party or
the Tower or Communications Equipment owned by Tower Operator on the Effective
Date (the “Effective Date Ground Space”). In the event that the Effective Date
Ground Space is smaller than the MLA Ground Space at such Site, AT&T Collocator
shall have the exclusive right to occupy an area up to the MLA Ground Space of
contiguous and usable ground space, in such configuration as set forth in the
applicable Site Lease Agreement (subject to Tower Operator’s approval, not to be
unreasonably withheld, delayed or conditioned, based on the conditions at the
Site and safety and engineering considerations) and the air space above such
ground space, to the extent such air space is not occupied by a Tower or
Communications Equipment on such Tower or otherwise by a third party on the
Effective Date and such space shall be part of the AT&T Collocation Space (such
space, together with the Effective Date Ground Space, the “AT&T Primary Ground
Space”). The AT&T Primary Ground Space at any Site shall be documented in the
Site Lease Agreement for such Site. If on the Effective Date, at any Site there
is less than the MLA Ground Space available for AT&T Collocator’s exclusive use
within such Site, the AT&T Primary Ground Space at such Site shall be the ground
space within such Site occupied by AT&T Collocator on the Effective Date and any
additional available ground space within such Site on the Effective Date, and
the AT&T Primary Ground Space (including all dimensions thereof) shall be
documented in the Site Lease Agreement for such Site. Notwithstanding the
foregoing, (i) with respect to Sites with less than one thousand five hundred
(1,500) square feet of ground space, if there is insufficient ground space at
any Site for the use of other Tower Tenants, then upon obtaining AT&T
Collocator’s prior written consent, not to be unreasonably withheld, delayed or
conditioned, Tower Operator shall have the right to permit other Tower Tenants
to use portions of the AT&T Primary Ground Space (it being agreed that AT&T
Collocator’s intention to use all or a portion of the requested space at any
time in the future shall be a reasonable basis to deny such consent), which
space shall revert to forming a part of the AT&T Primary Ground Space if and
when such other Tower Tenant’s Collocation Agreement terminates, and (ii) with
respect to Sites with less than one thousand (1,000) square feet of ground
space, Tower Operator shall have the right to permit such other Tower Tenants,
at their sole cost and expense, to erect ground equipment stacking platforms at
least two (2) feet above the top of the ground equipment maintained by AT&T
Collocator in the AT&T Primary Ground Space; provided, however, that (x) such
stacking shall not unreasonably interfere with or restrict access to the AT&T
Improvements, the AT&T Communications Equipment or the AT&T Primary Ground Space
(including the top surface thereof) and (y) in the event any such stacking
requires the relocation or prevents the future placement of an E-911 antenna (or
any successor technology thereto) or other ground or shelter or cabinet mounted
antennae to permit a direct line of sight to any applicable satellite, Tower
Operator shall make available an alternative location for the same without
additional charge to AT&T Collocator and shall relocate the same (if applicable)
at Tower Operator’s cost and expense. Any consent of AT&T Collocator pursuant to
the preceding sentence shall require the signature of an Authorized
Representative. In the event of any dispute regarding whether any AT&T
Collocator consent contemplated pursuant to this paragraph is being

18

--------------------------------------------------------------------------------




unreasonably withheld, conditioned or delayed, AT&T Collocator shall make
available senior representatives of its Network Planning and Engineering group
to consult with Tower Operator in an effort to resolve such dispute;
(ii)The portion(s) of the Tower on such Site on or within which any portion of
AT&T Communications Equipment is located, operated or maintained (including
portions of the Tower on which any antennas, transmission lines, amplifiers,
filters and other Tower mounted equipment are located) as of the Effective Date,
together with the Horizontal Plane with respect to such AT&T Communications
Equipment attached to the AT&T Primary Tower Space RAD Center (the “Effective
Date Tower Space”). For clarity, (1) the Effective Date Tower Space, other than
the Horizontal Plane, need not be contiguous, and (2) the Horizontal Plane is
one contiguous space located around the AT&T Primary Tower Space RAD Center. In
the event AT&T Collocator occupies less than ten (10) contiguous vertical feet
of space on such Tower, AT&T Collocator’s exclusive reserved space on such Tower
shall also include any additional and unoccupied vertical space adjacent to the
space occupied by AT&T Collocator as is necessary to provide AT&T Collocator
with such ten (10) contiguous vertical feet of space on such Tower on the
Effective Date which shall be (x) five (5) contiguous feet of vertical space on
each Tower above and below the AT&T Primary Tower Space RAD Center on such Tower
or (y) if a portion of such space is occupied by a Tower Tenant, any ten (10)
contiguous vertical feet of space that contains, but is not centered on, the
AT&T Primary Tower Space RAD Center on such Tower (in each case, ten (10) feet
of vertical space in total at the AT&T Primary Tower Space RAD Center), together
with the Horizontal Plane with respect to such space (the greater of such space
and the Effective Date Tower Space, the “AT&T Primary Tower Space”).
Notwithstanding the exclusivity of the AT&T Primary Tower Space, Tower Operator
and Tower Tenants and their employees, contractors and agents shall have the
right to enter the AT&T Primary Tower Space at any time, without notice to AT&T
Collocator, to access other portions of the Tower and to install, operate,
inspect, repair, maintain and replace Cables together with related mounting
hardware and incidental equipment and to install, operate, inspect, repair,
maintain, make improvements to and perform work on the Tower, tower-related
components and equipment within the AT&T Primary Tower Space. If such additional
space is occupied by a Tower Tenant on the Effective Date or such configuration
is prohibited by Law, Tower Operator shall be required to provide only such
additional space as is available or allowed by Law, as applicable.
Notwithstanding the foregoing, with respect to Towers that are less than one
hundred (100) feet in height, upon obtaining AT&T Collocator’s prior written
consent, which consent cannot be unreasonably withheld, delayed or conditioned,
Tower Operator shall have the right to install Communications Equipment of other
Tower Tenants within the AT&T Primary Tower Space (it being agreed that AT&T
Collocator’s intention to use all or a portion of the requested space at any
time in the future shall be a reasonable basis to deny such consent), which
space shall revert to forming a part of the AT&T Primary Tower Space if and when
such other Tower Tenant’s Collocation Agreement terminates; provided that such
Communications Equipment may not be installed within the vertical envelope of
space then occupied by the primary antenna array of the AT&T Communications
Equipment located within the AT&T Primary Tower Space. Any consent of AT&T
Collocator pursuant to the preceding sentence shall require the signature of an
Authorized Representative. In the event of any dispute regarding whether any
AT&T Collocator consent contemplated pursuant to this paragraph is being
unreasonably withheld, conditioned or delayed, AT&T Collocator shall make
available senior representatives of its Network Planning and Engineering group
to consult with Tower Operator in an effort to resolve such dispute;
(iii)Any Additional Ground Space; and
(iv)Any and all rights pursuant to Section 9(c), Section 9(d), Section 9(g),
Section 9(h) and Section 10 and all appurtenant rights reasonably inferable to
permit AT&T Collocator’s full use and enjoyment of the AT&T Collocation Space
including the rights specifically described in this Section 9, all in accordance
with this Section 9.
(b)AT&T Collocator Permitted Use. AT&T Collocator shall use the AT&T Collocation
Space at each Site only for installation, modification, use, operation, repair
and replacement of AT&T Collocator’s Communications Facility, including the
radio frequency signal generated by the AT&T Communications Equipment to provide
third parties with customary, industry standard roaming or mobile virtual
network services. AT&T Collocator shall not use the AT&T Collocation Space at
any Site in a manner that would reasonably be expected to materially impair
Tower Operator’s rights or interest in such Site or in a manner that would
reasonably make possible a Claim or Claims of adverse possession by the public,
as such, or any other Person (other than AT&T Collocator), or of implied
dedication of such AT&T Collocation Space. The AT&T Collocation Space shall be
solely for the use of AT&T Collocator and Wholly Owned Affiliates, and except as
specifically permitted hereunder (including Section 19(d)), AT&T Collocator (and
Wholly Owned Affiliates) shall have no right to use or occupy any space at any
Site other than the AT&T Collocation Space that it occupies from time to time in
accordance with the terms of this Agreement nor to share the use of its AT&T
Collocation Space with any Person other than Wholly Owned Affiliates and any
Telecom Affiliates as specifically permitted in Section 19(d). AT&T Collocator
and Wholly Owned Affiliates shall not use the AT&T Collocation Space or any
Communication Equipment to derive revenue or other benefits from Collocation
Operations or to engage in network hosting without entering into a collocation
agreement with Tower Operator that permits such use (which collocation agreement
must be

19

--------------------------------------------------------------------------------




reasonably satisfactory to Tower Operator and provide additional compensation to
Tower Operator). AT&T Collocator shall cause any Wholly Owned Affiliate that
uses the AT&T Collocation Space, but is not itself an AT&T Collocator party to
this Agreement, to comply with the terms and conditions of this Agreement and
shall be responsible for such Wholly Owned Affiliate’s use as if such use were
AT&T Collocator’s use of the AT&T Collocation Space.
(c)Reserved Amount of Tower Equipment in AT&T Collocation Space. As to each
Site, AT&T Collocator shall have the right, at any time, to install, maintain,
modify, replace and operate anywhere within the AT&T Primary Tower Space on the
Tower any Communications Equipment consisting of the greater of (i) antennas
(including microwave antennas and dishes), remote radio units and associated
tower mounting equipment having an aggregate Wind Load Surface Area of 27,000
square inches, plus an area with a horizontal cross-section of 34 square inches
running from the ground to AT&T Collocator’s Communications Equipment for
Cables, up to an aggregate weight load of 13 pounds per linear foot (which
includes any associated conduit piping necessary to encase or protect any such
Cables); provided Tower Operator has the right to approve the placement and
configuration of the Cables; or (ii) antennas (including microwave antennas and
dishes), remote radio units and associated tower mounting equipment and Cables
having an aggregate Wind Load Surface Area that is not in excess of the
aggregate Wind Load Surface Area of the antennas (including microwave antennas
and dishes), remote radio units and associated tower mounting equipment and
Cables located on the applicable Tower as of the Effective Date (the greater of
(i) and (ii), the “AT&T Reserved Amount of Tower Equipment”). Exhibit E attached
hereto contains sample calculations of the Wind Load Surface Area for
hypothetical configurations of Communications Equipment; provided, however, that
the example calculations set forth in Exhibit E are intended as examples only
and not as a limitation or prescription on the configurations of the actual AT&T
Communications Equipment. The foregoing shall not limit AT&T Collocator’s rights
to place in the AT&T Collocation Space on a Tower, panel antennas, Cables or any
other Communications Equipment, whether or not of different size, technology,
structural loading characteristics, shape or transmission frequency than that
which exists on such Tower on the Effective Date, without any increase in the
AT&T Rent Amount, except as required by Section 9(d); provided, however, that
(x) AT&T Collocator shall comply with Tower Operator’s standard application and
amendment process set forth in Section 9(e) and (y) such antennas, Cables and
other equipment do not exceed the Wind Load Surface Area of the AT&T Reserved
Amount of Tower Equipment. Subject to the foregoing limitations, as to each
Site, AT&T Collocator shall have the right from time to time to install,
maintain, modify, replace and operate, without any increase in the AT&T Rent
Amount, (i) any Communications Equipment and Improvements that it deems
necessary in the AT&T Primary Ground Space and (ii) any Communications Equipment
in the AT&T Primary Tower Space that constitutes AT&T Reserved Amount of Tower
Equipment but that does not constitute Additional Equipment pursuant to Section
9(d). Notwithstanding the above, the windloading of Communications Equipment on
a Tower for structural capacity and other purposes shall be determined in
accordance with Tower Operator’s standard protocols and procedures for
determining effective projected area. Exhibit E attached hereto contains sample
calculations of the effective projected area for the hypothetical configuration
of Communications Equipment set forth in Exhibit E.
(d)Additional AT&T Communications Equipment in the AT&T Primary Tower Space.
AT&T Collocator may apply (pursuant to Section 9(e)) to Tower Operator to
install, maintain, modify, replace and operate Communications Equipment in the
AT&T Primary Tower Space in excess of the AT&T Reserved Amount of Tower
Equipment (collectively “Additional Equipment”) if there is sufficient
structural load capacity available on the Tower at the time AT&T Collocator
applies to install such Additional Equipment. The application shall be processed
and an amendment to the subject Site Lease Agreement shall be executed to
document any Additional Equipment or any changes to existing equipment and any
subsequent Additional Equipment or changes to any such subsequent Additional
Equipment in accordance with Section 9(e); provided, however, that AT&T
Collocator will pay the applicable a la carte price for such Additional
Equipment set forth on Exhibit H as an increase to the AT&T Rent Amount, except
that if such Additional Equipment is subsequently removed, AT&T Collocator’s
obligation to pay such a la carte price will terminate at the end of the
then-current initial or renewal term, as applicable.
(e)Application and Amendment Process.
(i)AT&T Collocator’s rights to install and operate any AT&T Communications
Equipment at a Site in addition to or in replacement of the AT&T Communications
Equipment existing at the Site as of the Effective Date shall not become
effective, and installation of such additional AT&T Communications Equipment or
modification of the existing AT&T Communications Equipment at a Site shall not
commence, until the following conditions are satisfied: (A) Tower Operator has
received any written consent required under the Ground Lease to allow Tower
Operator to permit such installation or modification, (B) AT&T Collocator has
submitted to Tower Operator and Tower Operator has approved AT&T Collocator’s
application for such installation or modification (such approval not to be
unreasonably withheld, conditioned or delayed) (a “Site Engineering
Application”); (C) Tower Operator has received and approved AT&T Collocator’s
drawings showing the installation or modification of the AT&T Communications
Equipment (such approval not to be unreasonably withheld, conditioned or
delayed); (D) Tower Operator has reviewed and accepted, acting reasonably, all
permits required to be obtained by AT&T Collocator for its installation or
Modification of the AT&T Communications Equipment and all required regulatory or
Governmental Approvals of AT&T Collocator’s proposed

20

--------------------------------------------------------------------------------




installation or modification at the Site; (E) Tower Operator has received a
waiver of any applicable rights of first refusal in and to the space in which
any new equipment shall be located as identified by AT&T Collocator in the Site
Engineering Application; (F) any applicable fees relating to the application and
amendment process have been paid by AT&T Collocator in accordance with the
practices and pricing existing at such time between the Parties or their
Affiliates; and (G) a Site Lease Agreement and an amendment to the Site Lease
Agreement have been executed by AT&T Collocator and Tower Operator has issued a
notice to proceed with the proposed installation or modification; provided,
however, that if the conditions precedent listed in clauses (A) through (G) of
this sentence are satisfied or determined not to be applicable, then Tower
Operator’s approval of the subject Site Engineering Application to install AT&T
Communications Equipment that is within the AT&T Reserved Amount of Tower
Equipment shall not be unreasonably withheld, conditioned or delayed; provided,
further, that the requirement that Tower Operator be obligated to expend funds
in connection with such proposed installation or modification pursuant to the
terms of Section 6(a)(ii)(A) of this Agreement shall not be a reasonable basis
for the withholding of its consent. Tower Operator shall evaluate and respond to
submissions by AT&T Collocator in a commercially reasonable time period
substantially similar to the time period in which it responds to application
requests by other tenants within its portfolio of telecommunications tower
sites; provided, however, that if any condition precedent described above is not
satisfied within 180 days of the date of the execution by AT&T Collocator of the
amendment of the subject Site Lease Agreement or within such other period as may
be specified in the subject amendment of the Site Lease Agreement, Tower
Operator and AT&T Collocator shall each have the right to terminate the subject
amendment of the subject Site Lease Agreement (unless the condition precedent is
not met because of the actions or omissions of the terminating party, in which
case such party shall not have such termination right unless the failure to
terminate would cause a violation of Law or breach of the Ground Lease or any
other contract or agreement). The terminating party shall provide notice to the
other party in the event that the amendment of the subject Site Lease Agreement
is terminated due to failure to satisfy conditions precedent. Tower Operator
shall endeavor to obtain, and AT&T Collocator shall cooperate to assist in
obtaining, prompt satisfaction of any conditions precedent.
(ii)AT&T Collocator must provide Tower Operator with copies of any zoning
application or amendment that AT&T Collocator submits to the applicable zoning
authority in relation to its installation or modification of Equipment at a Site
at least 72 hours prior to submission to the applicable zoning authority. Tower
Operator also reserves the right, prior to any decision by the applicable zoning
authority, to approve or reject any conditions of approval, limitations or other
obligations that would apply to the owner of the Site or property, or any
existing or future Tower Tenant, as a condition of such zoning authority’s
approval and that would be reasonably likely to reduce the duration of the use
of the subject Site or the operations thereon or materially decrease the value
of the Site or its use or impair or impede Tower Operator’s or the Tower
Tenants’ operations at the Site, or create a material risk of regulatory
violations; provided, however, that Tower Operator shall not unreasonably reject
any conditions of approval if none of the foregoing factors are present in Tower
Operator’s judgment and AT&T Collocator agrees to pay the cost of satisfying
such conditions of approval. AT&T Collocator shall be solely responsible for all
costs and expenses associated with (i) any zoning application or amendment
submitted by AT&T Collocator, (ii) making any improvements or performing any
other obligations required as a condition of approval with respect to same and
(iii) any other related expenses.
(f)Lease; Appurtenant Rights. AT&T Collocator and Tower Operator expressly
acknowledge that the AT&T Collocation Space at each Site shall be deemed leased
to, reserved for or otherwise be made available to AT&T Collocator pursuant to
this Agreement, in each case at each Site for the exclusive possession (subject
to Sections 9(a)(i) and 9(a)(ii)) and use by AT&T Collocator, except as
otherwise expressly provided herein, whether or not such AT&T Collocation Space
is now or hereafter occupied. AT&T Collocator shall have the right to occupy at
all times during the term of the subject Site Lease Agreement, the portions of
Land, the Improvements and Tower occupied as of the Effective Date and any
additional space constituting AT&T Collocation Space and to repair, replace and
modify any equipment of AT&T Collocator therein or thereon. Tower Operator also
grants to AT&T Collocator as to each Site, and AT&T Collocator reserves and
shall at all times retain (for the benefit of AT&T Collocator), subject to the
terms of this Agreement, the Ground Leases, the rights of Tower Tenants and
applicable Laws:
(i)Site Access. A non-exclusive right and easement (over the surface of the
Site) for ingress to and egress from the entire Site, and access to the entire
Tower, all AT&T Improvements, any Reserved Property and any structures
(including Shelters and cabinets) on a Site owned and used, and intended for
use, exclusively by AT&T Collocator or any Affiliate of AT&T Collocator other
than in the Collocation Operations, in each case on such Site as of the
Effective Date (without regard to any demolition in connection with the planned
replacement thereof or substitution therefor with a similar structure and any
period of construction or restoration thereof) or any replacement thereof or
substitution therefor with a similar structure, at such times (on a 24-hour,
seven day per week basis unless otherwise limited by the Ground Lease, but
subject to giving Tower Operator at least one Business Day’s prior notice or, in
the case of an Emergency, as much notice as is practicable, in each case in
accordance with Tower Operator’s standard process), to such extent, and in such
means and manners (on foot or by motor vehicle, including trucks and other heavy
equipment), as AT&T Collocator (and its authorized contractors, subcontractors,
engineers, agents, advisors consultants,

21

--------------------------------------------------------------------------------




representatives, or other persons authorized by AT&T Collocator) deems
reasonably necessary in connection with its full use and enjoyment of the AT&T
Collocation Space, including a right to construct, install, use, operate,
maintain, repair and replace all of its equipment now or hereafter located in
the applicable AT&T Collocation Space;
(ii)Tower Access. The right to undertake any activity that involves having AT&T
Collocator or its contractors, subcontractors, engineers, agents, advisors,
consultants, representatives, or other Persons authorized by AT&T Collocator
climb the Tower at any Site, including any portion of the Tower leased to or
occupied by a Tower Tenant; provided, however, that AT&T Collocator must ensure
that any such Person must work for a vendor approved by Tower Operator; provided
further that AT&T Collocator shall, except in the event of an Emergency, give
Tower Operator at least one Business Day’s prior written notice of its intention
to exercise such right;  
(iii)Storage. The right, exercisable during periods in which AT&T Collocator is
actively performing work at the Site, to use any unoccupied portion of the
ground space at the applicable Site (even if leased to but then unoccupied by a
Tower Tenant) for purposes of temporary location and storage of any of its
equipment and for performing any repairs or replacements; provided, however,
that AT&T Collocator shall be required to remove any of its stored
Communications Equipment on any unoccupied portion of the Site that is not part
of the AT&T Collocation Space upon 10 days’ prior written notice from Tower
Operator if such unoccupied portion of the Site is under sublease or other
occupancy arrangement with a Tower Tenant that is prepared to take occupancy of
such portion of the Site or is otherwise required for use by Tower Operator for
work or storage at such Site; and
(iv)Utility Lines. A non-exclusive right and easement for the use, operation,
maintenance, repair and replacement of all utility lines, Cables and all
equipment and appurtenances located on the Site and providing electrical, gas
and any other utility service to AT&T’s Communications Facility on the Site,
which right and easement includes the right of AT&T Collocator and its agents,
employees and contractors to enter upon the Site (including any portion of the
Site leased to or occupied by a Tower Tenant) to repair, maintain and replace
such utility facilities. AT&T Collocator shall have the absolute right to
contract with any utility service providers it elects, from time to time, for
utility services.
(g)Maintenance. AT&T Collocator shall, at all times during the Term as to any
Site, at AT&T Collocator’s sole cost and expense, keep and maintain AT&T
Communications Equipment and AT&T Improvements in a structurally safe and sound
condition and in working order, in accordance with the general standard of care
in the telecommunications industry, subject to Tower Operator’s obligations with
respect to the maintenance, repair and reinforcement of the Included Property
hereunder.
(h)No Obligation With Respect to Communications Facility. In addition to, and
not in limitation of any right of AT&T Collocator under Section 3, and
notwithstanding anything in this Agreement to the contrary, without limiting or
diminishing AT&T Collocator’s payment obligations hereunder in any manner,
including its obligation to pay the AT&T Rent Amount, AT&T Collocator shall not
have any obligation to occupy or to operate a Communications Facility on the
AT&T Collocation Space of any Site, and AT&T Collocator shall have the right,
exercisable at any time during the Term as to any Site, to cease occupying or
operating AT&T’s Communications Facility on the AT&T Collocation Space of such
Site, and retain its right to such AT&T Collocation Space.
(i)Restoration. AT&T Collocator shall restore any property damage (normal wear
and tear excepted) to any Site or appurtenant property or any access roads
thereto caused, following the Effective Date, by motor vehicles, trucks or heavy
equipment of AT&T Collocator or any of its employees, agents, contractors or
designees. If such restoration work is not performed by AT&T Collocator within
thirty (30) days after written notice from Tower Operator (or if not capable of
being performed within such 30-day period, then within a reasonable period of
time, provided that AT&T Collocator is actively and diligently pursuing
completion of such restoration work), Tower Operator may, but shall not be
obligated to, perform such work on behalf of and for the account of AT&T
Collocator, and AT&T Collocator shall reimburse Tower Operator for the actual
and reasonable costs of such restoration work within 30 days after Tower
Operator delivers to AT&T Collocator a written invoice therefor, together with
reasonable evidence of the incurrence of such costs. For the avoidance of doubt,
any damage caused by AT&T Collocator to any Site or appurtenant property or
access roads and any failure by AT&T Collocator to cure such damage as required
hereby, shall not constitute a breach of or default by Tower Operator under this
Agreement or give rise to any obligation by Tower Operator to indemnify AT&T
Collocator’s Indemnitees under this Agreement.
(j)Waiver. Tower Operator agrees to and does hereby waive and relinquish any
lien of any kind and any and all rights, statutory or otherwise, including levy,
execution and sale for unpaid rents, that Tower Operator may have or obtain on
or with respect to any AT&T Communications Equipment or AT&T Improvements which
shall be deemed personal property for the purposes of this Agreement, whether or
not the same is real or personal property under applicable Law.

22

--------------------------------------------------------------------------------




(k)Obstructions. Except to the extent prohibited by applicable Law and in a
manner consistent with the general standard of care in the tower industry, Tower
Operator shall prevent and eliminate obstructions on a Site that prevent AT&T
Collocator from having access to repair and replace all of the AT&T
Communications Equipment and AT&T Improvements (including related Cables) or
from being able to fully open any equipment cabinet doors in such space and
repair and replace equipment therein.
(l)Relocation of Certain AT&T Improvements. Tower Operator shall be permitted,
upon at least ninety (90) days’ prior written notice to AT&T Collocator and
subject to AT&T Collocator’s consent, not to be unreasonably withheld,
conditioned or delayed, to relocate from one portion of a Site outside the AT&T
Primary Ground Space to another suitable portion of such Site outside the AT&T
Primary Ground Space, any structures or improvements related to the wireline,
backhaul, access, retail or other non-wireless business of any AT&T Group Member
(excluding any mobile telephone switching office and the switching and related
equipment and any other permanent structure on a Site set forth on Exhibit K),
at Tower Operator’s sole cost and expense.
SECTION 10.Right of Substitution. If at any time during the Term there is any
Available Space at any Site, then AT&T Collocator shall have the Right of
Substitution as to such Available Space. The Right of Substitution pursuant to
this Section 10 may be exercised by AT&T Collocator one time with respect to the
AT&T Primary Tower Space and one time with respect to the AT&T Primary Ground
Space of each Site, upon written notice to Tower Operator, subject to the
application and amendment process described in Section 9(e) and provided that
Tower Operator shall be entitled to perform in its reasonable discretion a
structural analysis, at AT&T Collocator’s sole cost and expense, prior to such
exercise of a Right of Substitution. If AT&T Collocator elects to exercise its
Right of Substitution, then, upon completion of the relocation of the AT&T
Communications Equipment on the Tower or the Ground, as the case may be, at AT&T
Collocator’s expense, the previously existing AT&T Collocation Space of the
applicable Site shall automatically be released by AT&T Collocator and
concurrently therewith, the Available Space on such Site to which the AT&T
Communications Equipment has been relocated shall automatically become and
constitute the AT&T Collocation Space of such Site. The parties shall promptly
execute an amendment to the applicable Site Lease Agreement to evidence any such
substitution, and either party may elect to cause such amendment to be recorded
at the recording party’s cost and expense (but AT&T Collocator’s exercise of the
Right of Substitution shall not be conditioned on the execution of such
amendment). AT&T Collocator shall, at AT&T Collocator’s cost and expense,
complete the relocation of its AT&T Communications Equipment within sixty (60)
days of the execution of the amendment to the subject Site Lease Agreement
following the exercise of its Right of Substitution and return the previously
existing AT&T Collocation Space to its original condition, ordinary wear and
tear excepted. If AT&T Collocator exercises its Right of Substitution as to any
Available Space, then, upon execution of the amendment to the subject Site Lease
Agreement, such Available Space shall become the AT&T Collocation Space and the
former AT&T Collocation Space shall no longer be AT&T Collocation Space for all
purposes of this Agreement. For the avoidance of doubt, the exercise of a Right
of Substitution by AT&T Collocator shall not permit AT&T Collocator to attach
the AT&T Communications Equipment on a Tower at more than one RAD center on such
Tower at any time; provided, that if such AT&T Collocator occupies more than one
RAD center on such Tower as of the Effective Date, such AT&T Collocator shall
not attach the AT&T Communications Equipment on such Tower to more than the same
number of RAD centers as it occupied on such Tower as of the Effective Date.
SECTION 11.Additional Ground Space; Required Consents.
(a)Additional Ground Space. Without limitation of AT&T Collocator’s rights under
Section 9(a)(i), if AT&T Collocator deems it necessary to obtain additional
ground space (“Additional Ground Space”) to accommodate AT&T Collocator’s needs
at any Site, AT&T Collocator and Tower Operator shall cooperate to determine the
availability of such space and negotiate the lease of such additional space if
available on such Site or determine how to secure such additional space if it is
not available at such Site and shall follow Tower Operator’s standard
application and amendment process as described in Section 9(e). If Tower
Operator determines in its reasonable discretion that such Additional Ground
Space is currently available with respect to such Site, Tower Operator and AT&T
Collocator shall enter into an amendment to the applicable Site Lease Agreement
setting forth the terms under which AT&T Collocator shall lease any Additional
Ground Space, which shall be negotiated by the Parties in good faith at the time
AT&T deems it necessary to obtain such Additional Ground Space. Tower Operator
shall be entitled to an increase in the AT&T Rent Amount from AT&T Collocator
only if and to the extent the Additional Ground Space (i) includes space that
was not previously part of the Site as of the Effective Date, unless and only to
the extent Tower Operator previously leased unused AT&T Primary Ground Space to
another Tower Tenant pursuant to Section 9(a)(i) and only to the extent of such
portion of AT&T Primary Ground Space leased to such Tower Tenant or (ii) exceeds
the MLA Ground Space. In each case, such increase in the AT&T Rent Amount shall
be in an amount in accordance with the a la carte price set forth in Exhibit H.
(b)Required Ground Lessor and Governmental Consents. If the installation of any
AT&T Communications Equipment, AT&T Improvement or any Tower Modification that
AT&T Collocator desires to make (other than Modifications that are at Tower
Operator’s cost pursuant to Section 6(a)(ii)(A)) requires a Governmental
Approval or the consent, approval, obtaining

23

--------------------------------------------------------------------------------




a zoning variance, or other action of a Ground Lessor or any other Person, as
applicable, AT&T Collocator shall be responsible for obtaining the same at its
sole cost and expense. If the installation of any Communications Equipment,
Improvement or any Tower Modification that Tower Operator desires to make (or
any Modification at Tower Operator’s cost pursuant to Section 6(a)(ii)(A))
requires a Governmental Approval or the consent, approval, obtaining a zoning
variance, or other action of a Ground Lessor or any other Person, as applicable,
Tower Operator shall be responsible for obtaining the same at its sole cost and
expense or at the cost and expense of the applicable Tower Tenant. Tower
Operator and AT&T Collocator each agree to coordinate with the other Party to
obtain such Governmental Approvals at the expense of the requesting Party.
SECTION 12.Limitations on Liens. AT&T Collocator shall not create or incur (and
shall cause its Affiliates, contractors and their subcontractors not to create
or incur) any Lien (other than Permitted Liens) against all or any part of any
Site, in each case as a result of their actions or omissions. If any such Lien
(other than Permitted Liens) is filed against all or any part of any Site as a
result of the acts or omissions of AT&T Collocator or any of its Affiliates,
contractors or their subcontractors, AT&T Collocator shall cause the same to be
promptly discharged by payment, satisfaction or posting of bond within 30 days
after receiving written notice of the same from Tower Operator; provided,
however, that AT&T Collocator need not discharge a Lien the validity of which
AT&T Collocator contests provided that (i) such Lien is not reasonably likely to
cause a default under any Ground Lease, (ii) no portion of the Site is subject
to imminent danger of loss or forfeiture by virtue of or by reason of such Lien,
(iii) AT&T Collocator or its Affiliate provides Tower Operator, upon Tower
Operator’s request, with an indemnity reasonably satisfactory to Tower Operator
assuring the discharge of AT&T Collocator’s obligations for such Lien, including
interest and penalties, and (iv) AT&T Collocator is diligently contesting the
same by appropriate legal proceedings in good faith and at its own expense. If
AT&T Collocator fails to cause any such Lien (other than Permitted Liens) to be
discharged as required by the preceding sentence, Tower Operator shall have the
right, but not the obligation, to cause such Lien to be discharged and may pay
the amount of such Lien in order to do so. If Tower Operator makes any such
payment, all amounts paid by Tower Operator shall be payable by AT&T Collocator
to Tower Operator within 30 days after Tower Operator delivers a written invoice
to AT&T Collocator for the same.
SECTION 13.Tower Operator Indemnity; AT&T Collocator Indemnity; Procedure For
All Indemnity Claims.
(a)Tower Operator Indemnity.
(i)Without limiting Tower Operator’s other obligations under this Agreement,
Tower Operator agrees to indemnify, defend and hold each AT&T Indemnitee
harmless from, against and in respect of any and all Claims that arise out of or
relate to:
(A)any default, breach or nonperformance by Tower Operator of its obligations
and covenants under this Agreement;
(B)the (x) ownership or (y) use, operation, maintenance or occupancy (other than
the use, operation, maintenance or occupancy by any AT&T Indemnitee), in each
case, of any part of a Non-Assignable Site from and after the Effective Date,
including all obligations that relate to or arise out of any Ground Lease from
and after the Effective Date;
(C)any work at a Site performed by or at the direction of a Tower Operator
Indemnitee;
(D)the acts or omissions of a Tower Operator Indemnitee or any of its engineers,
contractors or subcontractors; and
(E)all brokers, agents and other intermediaries alleging a commission, fee or
other payment to be owing by reason of their respective dealings, negotiations
or communications with Tower Operator and its Affiliates, agents, employees,
engineers, contractors, subcontractors, licensees or invitees in connection with
this Agreement.
Notwithstanding the foregoing, Tower Operator will not be obliged to indemnify,
defend and hold the AT&T Indemnitees harmless from, against and in respect of
Claims arising from or relating to any default, breach or nonperformance of any
term of this Agreement that requires Tower Operator to comply in all respects
with any applicable Law (including, for the avoidance of doubt, any applicable
Environmental Law) or any Ground Lease if (1) Tower Operator complies with such
Law or such Ground Lease, as applicable, in all material respects and (2) no
claims, demands, assessments, actions, suits, fines, levies or other penalties
have been asserted against or imposed on AT&T Collocator by any Governmental
Authority as a result of Tower Operator’s non-compliance in all respects with
such Law or by the applicable Ground Lessor as a result of Tower Operator’s
non-compliance in all respects with such Ground Lease.



24

--------------------------------------------------------------------------------




(ii)Tower Operator further agrees to indemnify, defend and hold each AT&T
Indemnitee harmless under any other provision of this Agreement which expressly
provides that Tower Operator shall indemnify, defend and hold harmless any AT&T
Indemnitee with respect to the matters covered in such provision.
(b)AT&T Collocator Indemnity.
(i)Without limiting AT&T Collocator’s other obligations under this Agreement,
AT&T Collocator agrees to indemnify, defend and hold each Tower Operator
Indemnitee harmless from, against and in respect of any and all Claims that
arise out of or relate to:
(A)any default, breach or nonperformance of its obligations and covenants under
this Agreement;
(B)any AT&T Indemnitee’s ownership, use, operation, maintenance or occupancy of
any AT&T Communications Equipment or any portion of any Site (including the AT&T
Collocation Space and any Reserved Property) in violation of the terms of this
Agreement or any applicable Ground Lease;
(C)any work at a Site performed by or at the direction of an AT&T Indemnitee
(but not including any work at any Site that Tower Operator is required to
perform pursuant to this Agreement that AT&T Collocator elects to perform under
Section 24);
(D)the acts or omissions of an AT&T Indemnitee or any of their respective
engineers, contractors or subcontractors; and
(E)all brokers, agents and other intermediaries alleging a commission, fee or
other payment to be owing by reason of their respective dealings, negotiations
or communications with AT&T Collocator or its agents, employees, engineers,
contractors, subcontractors, licensees or invitees in connection with this
Agreement.
(ii)AT&T Collocator further agrees to indemnify, defend and hold each Tower
Operator Indemnitee harmless under any other provision of this Agreement which
expressly provides that AT&T Collocator shall indemnify, defend and hold
harmless any Tower Operator Indemnitee with respect to the matters covered in
such provision.
(c)Indemnification Claim Procedure.
(i)Any Indemnified Party shall promptly notify the Party or Parties alleged to
be obligated to indemnify (the “Indemnifying Party”) in writing of any relevant
pending or threatened Claim by a third party (a “Third Party Claim”), describing
in reasonable detail the facts and circumstances with respect to the subject
matter of the Claim; provided, however, that delay in providing such notice
shall not release the Indemnifying Party from any of its obligations under
Section 13(a) or Section 13(b), except to the extent (and only to the extent)
the delay actually and materially prejudices the Indemnifying Party’s ability to
defend such Claim.
(ii)The Indemnifying Party may assume and control the defense of any Third Party
Claim with counsel selected by the Indemnifying Party that is reasonably
acceptable to the Indemnified Party by accepting its obligation to defend in
writing and agreeing to pay defense costs (including reasonable out-of-pocket
attorney’s fees and expenses) within 30 days of receiving notice of the Third
Party Claim. If the Indemnifying Party declines, fails to respond to the notice,
or fails to assume defense of the Third Party Claim within such 30-day period,
then the Indemnified Party may control the defense and the Indemnifying Party
shall pay all reasonable out-of-pocket defense costs as incurred by the
Indemnified Party. The Party that is not controlling the defense of the Third
Party Claim shall have the right to participate in the defense and to retain
separate counsel at its own expense. The Party that is controlling the defense
shall use reasonable efforts to inform the other Party about the status of the
defense. The Parties shall cooperate in good faith in the defense of any Third
Party Claim. Notwithstanding the foregoing, the Indemnifying Party shall not be
entitled to assume the defense of any Third Party Claim (and shall be liable for
the reasonable out-of-pocket fees and expenses of counsel incurred by the
Indemnified Party in defending such Third Party Claim) if the Third Party Claim
seeks an order, injunction or other equitable relief or relief for other than
money damages against the Indemnified Party that the Indemnified Party
reasonably determines, after conferring with its outside counsel, cannot
reasonably be separated from any related claim for money damages. If such
equitable relief or other relief portion of the Third Party Claim can be so
separated from that for money damages, the Indemnifying Party shall be entitled
to assume the defense of the portion relating to money damages.

25

--------------------------------------------------------------------------------




(iii)The Indemnifying Party shall not consent to a settlement of, or the entry
of any judgment arising out of or in connection with, any Third Party Claim,
without the consent of any Indemnified Party; provided, however, that the
Indemnified Party shall not withhold its consent if such settlement or judgment
involves solely the payment of money, without any finding or admission of any
violation of Law or admission of any wrongdoing. The Indemnifying Party shall
pay or cause to be paid all amounts arising out of such settlement or judgment
concurrently with the effectiveness of such settlement and obtain, as a
condition of any settlement or judgment, a complete and unconditional release of
each relevant Indemnified Party from any and all liability in respect of such
Third Party Claim.
(iv)For indemnification Claims other than Third Party Claims, the Indemnified
Party promptly shall notify the Indemnifying Party in writing of any Claim for
indemnification, describing in reasonable detail the basis for such Claim.
Within 30 days following receipt of this notice, the Indemnifying Party shall
respond, stating whether it disputes the existence or scope of an obligation to
indemnify the Indemnified Party under this Section 13. If the Indemnifying Party
does not respond within 30 days, the Indemnified Party shall send a second
notice to the Indemnifying Party, marked at the top in bold lettering with the
following language: “A RESPONSE IS REQUIRED WITHIN FIVE (5) BUSINESS DAYS OF
RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A MASTER LEASE AGREEMENT WITH
THE UNDERSIGNED AND FAILURE TO RESPOND SHALL RESULT IN YOUR RIGHT TO OBJECT
BEING WAIVED” and the envelope containing the request must be marked “PRIORITY”.
If the Indemnifying Party does not notify the Indemnified Party within such 5
Business Days after the receipt of such second notice that the Indemnifying
Party disputes its liability to the Indemnified Party under Section 13(a) or
Section 13(b), as applicable, such Claim specified by the Indemnified Party in
such notice shall be conclusively deemed a liability of the Indemnifying Party
under Section 13(a) or Section 13(b), as applicable, and the Indemnifying Party
shall pay the amount of such Claim to the Indemnified Party on demand or, in the
case of any notice in which the amount of the Claim (or any portion thereof) is
estimated, on such later date when the amount of such claim (or such portion
thereof) becomes finally determined. If the Indemnifying Party timely disputes
the existence or scope of an obligation to indemnify for the Claim, it shall
explain in reasonable detail the basis for the dispute. If the Parties disagree
on the scope or existence of an indemnification obligation for the Claim,
management representatives of the Indemnified Party and the Indemnifying Party
shall meet or confer by telephone within 20 Business Days in an attempt in good
faith to resolve such dispute. If such Persons are unable to resolve the
dispute, either Party may act to resolve the dispute in accordance with Section
32(b).
(d)During the Term, for any dispute or litigation that arises during the Term in
connection with any Ground Lessor, Ground Lease, Collocation Agreement, Tower
Tenant or any other issue relating to the operation of the Sites (collectively,
“Disputes”), Tower Operator shall have the right to control, prosecute, settle
or compromise such Disputes; provided, however, that Tower Operator shall not
settle or compromise such Disputes (i) for which Tower Operator is seeking a
claim for indemnification under the Master Agreement except in compliance with
the terms, conditions and procedures set forth in the Master Agreement or (ii)
if the settlement or compromise involves an admission of any violation of Law or
admission of wrongdoing by AT&T Collocator, without AT&T Collocator’s consent,
which may be granted or withheld in AT&T Collocator’s sole discretion.
SECTION 14.Waiver of Subrogation; Insurance.
(a)Mutual Waiver of Subrogation. To the fullest extent permitted by applicable
Law, Tower Operator and AT&T Collocator each hereby waives any and all rights of
recovery, claim, action or cause of action against the other and the other’s
Affiliates, for any loss or damage that occurs or is claimed to occur to its
property at any Site, by reason of any cause insured against, or required to be
insured against, by the waiving party under the terms of this Agreement,
regardless of cause or origin. In addition, Tower Operator and AT&T Collocator
shall each ensure that any property insurance policy it carries with respect to
each Site shall provide that the insurer waives all rights of recovery, claim,
action or cause of action by way of subrogation against any other Party with
respect to Claims for damage to property covered by such policy.
(b)Tower Operator Insurance. Tower Operator shall procure, and shall maintain in
full force and effect at all times during the Term as to such Site, the
following types of insurance with respect to such Site, including the Tower and
Improvements on such Site (but excluding AT&T Communications Equipment or any
other Tower Tenant’s Communications Equipment), paying as they become due all
premiums for such insurance (it being understood that the insurance required
under this Section 14(b) does not represent all coverage or limits necessary to
protect Tower Operator or a limitation of Tower Operator’s liability to AT&T
Collocator pursuant to this Agreement):
(i)commercial general liability insurance, written on Insurance Services Office
(ISO) Form CG 00 01 or its equivalent, insuring against all liability of Tower
Operator (including actions of Tower Operator’s officers, employees, agents,
licensees and invitees conducting business on its behalf) arising out of, by
reason of or in connection with the use, occupancy or maintenance of each Site
(including Tower and the Improvements), in an amount of $1.0 million for bodily
injury or property damage or as a result of one occurrence, and $2.0 million for
bodily injury or property

26

--------------------------------------------------------------------------------




damage in the aggregate. With respect to any policy written on a “claims-made”
or “extended discovery” basis, Tower Operator will maintain coverage as to a
Site for two years following the Term of this Agreement or the completion of all
work associated with this Agreement, whichever is later;
(ii)umbrella or excess liability insurance with limits of $25.0 million per
occurrence and in the aggregate;
(iii)property insurance (in an amount of $100.0 million in the aggregate for all
Sites and Sale Sites) against direct and indirect loss or damage by fire and all
other casualties and risks covered under “all risk” insurance respecting the
Tower and Improvements (but excluding any AT&T Communications Equipment and AT&T
Improvements); provided that this Section 14(b)(iii) may be satisfied through a
blanket policy of insurance that applies to other locations that are not Sites;
(iv)workers’ compensation insurance affording statutory coverage for all
employees of Tower Operator and any employees of its Affiliates performing
activities on all Sites, with employer’s liability coverage with a minimum limit
of $1.0 million each accident, by disease-policy limit, and each employee;
(v)commercial automobile liability insurance, including coverage for all owned,
hired and non-owned automobiles. The amount of such coverage shall be $1.0
million combined single limit for each accident and for bodily injury and
property damage;
(vi)earthquake insurance (for Sites located in areas historically known for
earthquake activity) in an amount equal to the replacement value of the Site and
the Included Property at the Site; and
(vii)any other insurance required under the terms of the applicable Ground
Lease.
(c)AT&T Collocator Insurance. For each Site, AT&T Collocator shall procure, and
shall maintain in full force and effect at all times during the Term as to such
Site, the following types of insurance with respect to its AT&T Collocation
Space at such Site, paying as they become due all premiums for such insurance:
(i)Commercial general liability insurance insuring against all liability of AT&T
Collocator and its officers, employees, agents, licensees and invitees arising
out of, by reason of or in connection with the use, occupancy or maintenance of
the AT&T Collocation Space of such Site, in an amount of $1.0 million for bodily
injury or property damage or as a result of one occurrence, and $2.0 million for
bodily injury or property damage in the aggregate;
(ii)Umbrella or excess liability insurance with limits of $5.0 million per
occurrence and in the aggregate;
(iii)Workers’ compensation insurance affording statutory coverage for all
employees of AT&T Collocator and any employees of its Affiliates performing
activities on all Sites, with employer’s liability coverage with a minimum limit
of $1.0 million each accident, by disease-policy limit, and each employee; and
(iv)Commercial automobile liability insurance, including coverage for all owned,
hired and non-owned automobiles. The amount of such coverage shall not be less
than $1.0 million combined single limit for each accident and for bodily injury
and property damage.
(d)Insurance Premiums; Additional Insureds and Notice of Cancellation. Tower
Operator and AT&T Collocator shall each pay all premiums for the insurance
coverage which such Party is required to procure and maintain under this
Agreement. Each insurance policy maintained by Tower Operator and AT&T
Collocator (i) shall name the other Party as an additional insured if such
insurance policy is for liability insurance (other than any workers’
compensation policies) or a loss payee if such insurance policy is for property
insurance; and (ii) shall provide that the insurer gives 30 days’ written notice
of cancellation, except for non-payment of premium. Regardless of the prior
notice of cancellation required of the insurer(s), each party agrees to provide
the other with at least 20 days’ written notice of cancellation of any and all
policies of insurance required by this Agreement. Tower Operator and AT&T
Collocator shall deliver to the other a certificate or certificates of insurance
evidencing the existence of all required insurance and applicable endorsements
with respect to each Site that such Party is required to maintain hereunder,
such delivery to be made promptly after such insurance is obtained (but not
later than the Effective Date) and prior to the expiration date of any such
insurance.

27

--------------------------------------------------------------------------------




(e)Insurer Requirements. All policies of insurance required under this Section
14 shall be written on companies rated “A-VII” or better by AM Best or a
comparable rating and licensed in the state where the applicable Site to which
such insurance applies is located.
(f)Other Insurance. Tower Operator and AT&T Collocator each agrees that it shall
not, on its own initiative or pursuant to the request or requirement of any
Tower Tenant or other Person, take out separate insurance concurrent in form or
contributing in the event of loss with that required to be carried by it
pursuant to this Section 14, unless the other is named in the policy as an
additional insured or loss payee, if and to the extent applicable. Tower
Operator and AT&T Collocator shall each immediately notify the other whenever
any such separate insurance is taken out by it and shall deliver to the other
original certificates evidencing such insurance.
(g)AT&T Collocator’s Right to Self-Insure. AT&T Collocator shall be entitled to
identify one or more types and strata of insurable risk with respect to which
AT&T Collocator is required hereunder to obtain and maintain insurance coverage
and, in lieu of obtaining and maintaining insurance with respect to such types
and strata of risk, AT&T Collocator may self-insure such risks (including
through an Affiliate of AT&T Collocator) in accordance with this Section 14.
SECTION 15.Estoppel Certificate. Tower Operator and AT&T Collocator each, from
time to time upon 10 Business Days’ prior request by the other, shall execute,
acknowledge and deliver to the other, or to a Person designated by the other, a
certificate stating that this Agreement is unmodified and in full effect (or, if
there have been modifications, that this Agreement is in full effect as
modified, and setting forth such modifications) and the dates to which the AT&T
Rent Amount and other sums payable under this Agreement have been paid, and
either stating that to the knowledge of the signer of such certificate no
default exists under this Agreement or specifying each such default of which the
signer has knowledge. The Party requesting such certificate shall, at its cost
and expense, cause such certificate to be prepared for execution by the
requested Party. Any such certificate may be relied upon by any prospective
Mortgagee or purchaser of any portion of a Site.
SECTION 16.Assignment and Transfer Rights.
(a)Tower Operator Assignment and Transfer Rights.
(i)Without the prior written consent of AT&T Collocator, Tower Operator may not
assign this Agreement or any of Tower Operator’s rights, interests, duties or
obligations under this Agreement in whole or in part to any Person; provided
that AT&T Collocator’s consent shall not be required if the assignee is not an
AT&T Collocator Competitor and (x) meets the Assumption Requirements and is a
Qualified Tower Operator (as defined below), (y) meets the Assumption
Requirements and is an Affiliate of Tower Operator or (z) is a successor Person
of Tower Operator by way of merger, consolidation or other reorganization or by
the operation of law or a Person acquiring all or substantially all of the
assets of Tower Operator. For the avoidance of doubt, and notwithstanding
anything to the contrary contained in this Agreement, nothing herein shall
affect or impair (i) Tower Operator’s ability to transfer any revenue, rents,
issues or profits derived from the Sites (including under or pursuant to this
Agreement or any Collocation Agreements) or its rights to receive the same, (ii)
Tower Operator’s ability to incur, grant or permit to exist any Liens on any
revenue, rents, issues or profits derived from the Sites (including under or
pursuant to this Agreement or any Collocation Agreement), (iii) the ability of
any parent company of Tower Operator to pledge any equity interests in Tower
Operator, (iv) Tower Operator’s ability, subject to any required consent of any
Ground Lessor, to enter into Mortgages or Liens in favor of any Tower Operator
Lender (in which case such Tower Operator Lender shall have the right to
exercise remedies under any such Mortgage or Lien in a manner consistent with
the provisions of this Agreement and any Collateral Agreement) or (v) Tower
Operator’s right, subject to any required consent of any Ground Lessor and
otherwise in accordance with the terms of this Agreement, to lease, sublease,
license or otherwise make available Available Space to Tower Tenants. A
“Qualified Tower Operator” means a tower operator that has, or that is owned or
managed by Persons who have, a good business reputation and at least five (5)
years’ experience in the management and operation of communication towers in the
United States.
(ii)Tower Operator shall deliver to AT&T Collocator documentation reasonably
satisfactory to it confirming that any party to which Tower Operator assigns any
of its duties and obligations hereunder in accordance with this Agreement shall,
from and after the date of any such assignment, assume all such duties and
obligations to the extent of any such assignment.
(iii)If Tower Operator assigns, in accordance with this Agreement, its rights,
interests, duties or obligations under this Agreement with respect to less than
all of the Sites, the Parties hereto shall, simultaneously therewith, enter into
such agreements as are reasonably necessary to appropriately bifurcate the
rights, interests, duties and obligations of Tower Operator under this
Agreement.

28

--------------------------------------------------------------------------------




(iv)Tower Operator hereby agrees that any attempt of Tower Operator to assign
its interest in this Agreement, in whole or in part, in violation of this
Section 16 shall constitute a default under this Agreement and shall be null and
void ab initio.
(b)AT&T Collocator Assignment and Transfer Rights.
(i)AT&T Collocator may not, without the prior written consent of Tower Operator,
assign this Agreement or any of its rights, duties or obligations under this
Agreement, including its rights, duties or obligations under this Agreement with
respect to any Site or the AT&T Collocation Space at such Site, to any Person
or, except as permitted under Section 19(d), sublease or grant concessions or
other rights for the occupancy or use of the AT&T Collocation Space to any
Person; provided that Tower Operator’s consent shall not be required if the
assignee assumes and agrees to perform all obligations of the assigning party
hereunder and is (A) an Affiliate of AT&T Collocator, (B) a successor Person by
way of merger, consolidation, or other reorganization or by operation of law or
to any Person acquiring substantially all of the assets of AT&T Collocator or
(C) is a wireless communications end user that intends to use the AT&T
Collocation Space for its own wireless communications business and that enters
into an agreement and consent with Tower Operator that is reasonably
satisfactory to Tower Operator (collectively, an “AT&T Assignee,” and such
assignment, an “AT&T Transfer”). In the case of clause (C) of the preceding
sentence, an agreement and consent entered into by an AT&T Assignee and Tower
Operator substantially in the form of Exhibit F hereto shall be deemed to be
reasonably satisfactory to Tower Operator.
(ii)If AT&T Collocator effects an AT&T Transfer, then, (x) in the case of an
AT&T Transfer by any AT&T Collocator to a Qualifying Transferee or (y) in the
case of an AT&T Transfer by an AT&T Collocator other than AT&T Primary
Collocator, the obligations of AT&T Collocator with respect to the AT&T
Collocation Space that is the subject of the AT&T Transfer shall cease and
terminate, and Tower Operator shall look only and solely to the Person that is
the Qualifying Transferee (and in the case of an AT&T Transfer described in
clause (y) above, to AT&T Guarantor pursuant to Section 33) of AT&T Collocator’s
interest in and to the AT&T Collocation Space for performance of all of the
duties and obligations of AT&T Collocator under this Agreement with respect to
such AT&T Collocation Space from and after the date of the AT&T Transfer.
Otherwise, in the event of any AT&T Transfer, AT&T Collocator shall remain
liable under this Agreement for the performance of AT&T Collocator’s duties and
obligations hereunder as to such applicable AT&T Collocation Space that is the
subject of the AT&T Transfer. As used herein, “Qualifying Transferee” means any
Person (a) with a rating of BBB- (stable) or higher from Standard & Poor’s
Ratings Services (or any successor thereto) or Baa3 (stable) or higher from
Moody’s Investor Services (or any successor thereto), (b) with a credit rating
from one of the aforementioned rating agencies equivalent to or higher than the
then-current credit rating, if any, of AT&T Guarantor or (c) approved by Tower
Operator, such approval not to be unreasonably withheld, conditioned or delayed.
(iii)In no event shall AT&T Collocator assign any of its rights, interests,
duties or obligations under this Agreement (including use of the AT&T
Collocation Space) with respect to less than the entirety of the AT&T
Collocation Space at any Site.
(iv)AT&T Collocator shall deliver to Tower Operator documentation reasonably
satisfactory to Tower Operator confirming that any party to which AT&T
Collocator assigns any of its duties and obligations hereunder in accordance
with this Agreement shall, from and after the date of any such assignment,
assume all such duties and obligations of AT&T Collocator under this Agreement
to the extent of any such assignment (provided that AT&T Collocator’s delivery
of documentation substantially in the form of Exhibit F hereto shall be deemed
to be reasonably satisfactory to Tower Operator).
(v)AT&T Guarantor may not, without the prior written consent of Tower Operator,
assign this Agreement or any of its rights, duties or obligations under this
Agreement, including under Section 33, to any Person; provided that Tower
Operator’s consent shall not be required in the case of an assignment by AT&T
Guarantor of this Agreement to a successor Person of AT&T Guarantor by way of
merger, consolidation or other business combination or a sale of all or
substantially all of the assets of AT&T Guarantor if such successor Person or
Person acquiring all or substantially all of the assets of AT&T Guarantor
executes documentation reasonably satisfactory to Tower Operator assuming the
obligations of AT&T Guarantor hereunder and becomes “AT&T Guarantor” for all
purposes hereunder. Each of AT&T Guarantor and AT&T Collocator hereby agrees
that any attempt of AT&T Guarantor or AT&T Collocator to assign its interest in
this Agreement or any of its rights, duties or obligations under this Agreement,
in whole or in part, in violation of this Section 16(b) shall constitute a
default under this Agreement and shall be null and void ab initio.
(vi)In the event of any AT&T Transfer or other disposition by AT&T Collocator of
its interest in the AT&T Collocation Space to any Person that is a Tower
Operator Competitor, all rights of AT&T Collocator relating

29

--------------------------------------------------------------------------------




to, and the associated obligations of Tower Operator with respect to, the AT&T
Reserved Amount of Tower Equipment and the Reserved AT&T Loading Capacity shall
automatically terminate and in no event shall such rights transfer to or
otherwise benefit such Person.
SECTION 17.Environmental Covenants.
(a)Tower Operator Environmental Covenants. Tower Operator covenants and agrees
that it shall carry on its business and operations at each Site in compliance
with all applicable Environmental Laws.
(b)AT&T Collocator Environmental Covenants. AT&T Collocator covenants and agrees
that, from and after the Effective Date, as to each Site upon which it leases or
otherwise uses or occupies any AT&T Collocation Space (i) AT&T Collocator shall
not conduct or allow to be conducted upon any such AT&T Collocation Space of any
Site any business operations or activities, or employ or use an AT&T Collocation
Space of any Site, to generate, manufacture, refine, transport, treat, store,
handle, dispose of, transfer, produce, or process Hazardous Materials; provided,
however, that AT&T Collocator shall have the right to bring, use and keep on the
AT&T Collocation Space of any Site in customary quantities and in compliance
with all applicable Laws, batteries, generators and associated fuel tanks and
other Hazardous Materials commonly used in the telecommunications industry
reasonably necessary for the operation and maintenance of each AT&T Collocation
Space of any Site or that are being used at the relevant Site on the Effective
Date; (ii) AT&T Collocator shall carry on its business and operations on the
AT&T Collocation Space of any Site in compliance with, and shall remain in
compliance with, all applicable Environmental Laws unless non-compliance results
from the acts or omissions of Tower Operator or any Tower Tenant; (iii) AT&T
Collocator shall not create or permit to be created any Lien against any Site
for the costs of any response, removal or remedial action or clean-up of
Hazardous Materials unless non-compliance results from the acts or omissions of
Tower Operator or any Tower Tenant; (iv) to the extent such Hazardous Materials
were deposited by AT&T Collocator or any of its Affiliates, agents, employees,
engineers, contractors or subcontractors, AT&T Collocator shall promptly conduct
and complete all investigations, studies, sampling and testing, and all
remedial, removal, and other actions necessary to clean up and remove all such
Hazardous Materials on, from or affecting each Site in accordance with, and to
the extent necessary to comply with, all applicable Environmental Laws; and (v)
AT&T Collocator shall promptly notify Tower Operator in writing if AT&T
Collocator receives any notice, letter, citation, order, warning, complaint,
claim or demand that (A) AT&T Collocator has violated, or is about to violate,
any Environmental Law, (B) there has been a release or there is a threat of
release, of Hazardous Materials at or from the AT&T Collocation Space of, or
otherwise affecting, any Site, (C) AT&T Collocator may be or is liable, in whole
or in part, for the costs of cleaning up, remediating, removing or responding to
a release of Hazardous Materials, or (D) the AT&T Collocation Space of any Site
or the Site is subject to a Lien in favor of any Governmental Authority for any
liability, cost or damages under any Environmental Law. To the extent requested
by Tower Operator, AT&T Collocator agrees to provide copies of all material
safety data sheets for approved Hazardous Materials brought to any Site and
annual inventories of such Hazardous Materials present at any Site to Tower
Operator, no later than November 30th of each year. In addition to any other
notification to Tower Operator required pursuant to this Agreement, AT&T
Collocator must provide notice to Tower Operator of any above ground or
underground storage tank installed by AT&T Collocator at any Site and provide
copies of registration documents to Tower Operator, if registration is required
by the governing state agencies. AT&T Collocator shall promptly notify Tower
Operator of any release of Hazardous Materials at any Site upon obtaining
knowledge of such release.
SECTION 18.Taxes; Fees.
(a)AT&T Collocator shall pay Tower Operator for all sales Taxes or Taxes in the
nature of sales Taxes (including Taxes such as the Arizona privilege Tax and the
New Mexico gross receipts Tax) with respect to any rent payments under this
Agreement; provided, however, that AT&T Collocator shall not be responsible for
such sales Taxes with respect to rent payments unless (i) Tower Operator
invoices AT&T Collocator for such sales Taxes under this Section 18(a) within 6
months (or, in the case of any rent payments billed within 12 months from the
Effective Date, 12 months) after the billing date for the corresponding rent
payment or (ii) the liability for such Tax is based on an administrative ruling
or judicial decision that occurs after the end of such 6- or 12-month period, as
applicable. In the case of clause (ii) of the preceding sentence, Tower Operator
shall promptly give notice to AT&T Collocator of the applicable ruling or
decision and give AT&T Collocator a reasonable opportunity to contest its
liability for the Tax.
(b)Tower Operator represents that any AT&T Rent Amount received by Tower
Operator from AT&T Collocator with respect to Sites located in Puerto Rico shall
be treated as effectively connected with Tower Operator’s conduct of a trade or
business in Puerto Rico within the meaning of Section 1123(f) of the Puerto Rico
Internal Revenue Code of 1994, as amended, and Section 1035.05 of the Puerto
Rico Internal Revenue Code of 2011, as in effect on the date hereof or
subsequently amended (the “PRIRC”). Tower Operator acknowledges that, to the
extent any AT&T Rent Amount received by Tower Operator from AT&T Collocator with
respect to Sites located in Puerto Rico is not effectively connected with Tower
Operator’s conduct

30

--------------------------------------------------------------------------------




of a trade or business in Puerto Rico, such AT&T Rent Amount shall be subject to
Puerto Rico withholding Tax at the applicable rate set forth in Section 1062.11
of the PRIRC, as amended from time to time, including any successor legislation
thereto.
(c)Unless specified in this Agreement (including in Section 9(e)(i)(F) or the
exhibits hereto), no unilateral fees or additional costs or expenses are to be
applied by either Party to the other Party, including, but not limited to, the
review of plans, structural analyses, consents, the provision of documents or
other communications between the Parties.
SECTION 19.Use of Easements and Utilities; Backhaul Services.
(a)Subject to any conditions in the applicable Ground Lease and in any
applicable easements, AT&T Collocator and any Person providing wireless or
wireline communications that is an Affiliate of AT&T Collocator (“Telecom
Affiliate”) shall have the right to use (i) any existing or future easements
benefiting the Land, (ii) any existing or future facilities for access to the
Land and the Site and (iii) any existing or future facilities for utilities
available to Tower Operator under the Ground Lease, in each case for the sole
purpose of supporting the services described in Section 19(d) and only to the
extent such use does not materially adversely affect the use of such easements
or facilities by Tower Operator or another Tower Tenant. In obtaining easements,
facilities for access and facilities for utilities from and after the Effective
Date, Tower Operator shall use commercially reasonable efforts to negotiate the
terms of the same so that they are available for use by AT&T Collocator. Subject
to any conditions in the applicable Ground Lease and in any applicable easements
and to any approval of Tower Operator required under this Agreement, AT&T
Collocator shall have the right to modify, improve and install, at its own
expense, wires, Cables, conduits, pipes and other facilities on, over, under and
across the Land or in any easement benefiting the Land, for the benefit of the
AT&T Communications Equipment. If any easement benefiting the Land is
insufficient for AT&T Collocator’s use under this Section 19, then Tower
Operator shall cooperate with AT&T Collocator to attempt to obtain easement
rights from the Ground Lessor or adjacent property owner sufficient for AT&T
Collocator’s use and at no additional cost to Tower Operator.
(b)Tower Operator shall provide AT&T Collocator with access to any POTS
telephone or other utility services at a Site that are available for use at AT&T
Collocator’s sole cost and expense. As among AT&T Collocator and all new Tower
Tenants, Tower Operator shall cause utility charges to be separately metered.
AT&T Collocator shall pay to the applicable utility service provider the charges
for all separately metered utility services used by AT&T Collocator at each Site
in the operation of AT&T’s Communications Facility at such Site. Notwithstanding
the foregoing provisions of this Section 19, if the applicable utility service
provider shall not render a separate bill for AT&T Collocator’s usage, AT&T
Collocator shall reimburse Tower Operator monthly for AT&T Collocator’s actual
metered usage at the rate charged to Tower Operator by the applicable utility
service provider, or if Tower Operator is prohibited from installing a separate
meter to measure AT&T Collocator’s usage, AT&T Collocator may use Tower
Operator’s utility sources to provide utility service to the Communications
Facility, and AT&T Collocator shall reimburse Tower Operator monthly for AT&T
Collocator’s actual usage at the rate charged to Tower Operator by the
applicable service provider (and Tower Operator and AT&T Collocator agree to
cooperate in determining a method by which to measure or estimate AT&T
Collocator’s usage if the usage is not capable of actual measurement); provided,
however, that AT&T Collocator shall not be responsible for any utility bill
unless Tower Operator notifies AT&T Collocator of such amount within 12 months
after the applicable billing date. Notwithstanding anything to the contrary
provided herein, Tower Operator shall have no obligation to provide, maintain or
pay for utility services related to AT&T Communications Equipment. AT&T
Collocator shall pay for all utility services utilized by AT&T Collocator and
its Affiliates in its operations at each Site prior to delinquency.
(c)If not prohibited by applicable Laws, AT&T Collocator shall allow Tower
Operator to use AT&T Collocator’s power sources at all Sites with tower lighting
systems, solely for the purpose of providing electrical power for Tower
Operator’s light monitoring equipment on such Site and to maintain Tower
lighting on such Site as required under this Agreement and applicable Law, and
subject to the terms of the Transition Services Agreement; provided that AT&T
Collocator shall have no liability to Tower Operator for any outage,
unavailability or insufficiency of electrical power at any time. Connecting
Tower Operator’s light monitoring equipment to AT&T Collocator’s electrical
power source (unless necessary as a result of an increase in the height of a
Tower due to a Modification made at the request of AT&T Collocator) shall be at
Tower Operator’s sole cost and expense. Notwithstanding the foregoing, at any
Site where Tower Operator uses AT&T Collocator’s power sources, Tower Operator
may continue to use such AT&T Collocator power sources in consideration of a
monthly payment of $50.00 per Site, subject to an increase of 2% on an annual
basis during the Term of this Agreement on the first day of the calendar month
following the one year anniversary of the Effective Date and each one-year
anniversary thereafter. Tower Operator may connect to its own power source and
stop using AT&T Collocator’s power source at any time, upon which its obligation
to make such monthly payments shall cease following written notice of the same
to AT&T Collocator. Notwithstanding anything to the contrary contained herein,
Tower Operator is not required to obtain its own power source for lighting and
monitoring equipment if lighting at a Site is not required under applicable Law
(including approvals granted by any local zoning board) or other existing
written agreement.
(d)Tower Operator hereby acknowledges and agrees that AT&T Collocator may engage
a Telecom Affiliate to provide telecommunications services to AT&T Collocator,
including POTS, Fiber, Ethernet or other access or backhaul services,

31

--------------------------------------------------------------------------------




at no charge by Tower Operator to AT&T Collocator or Telecom Affiliate for the
benefit of the AT&T Collocation Equipment at such Site. AT&T Collocator’s
utility connection point for such services at such Site shall be established on
a common H-frame or other equipment configuration, in a location not to exceed
48 inches by 48 inches, to be mutually agreed upon by AT&T Collocator, Tower
Operator and the Telecom Affiliate. If other Tower Tenants order Telecom
Affiliate services, such Tower Tenants shall be permitted to use the H‑frame or
other equipment configuration at AT&T Collocator’s sole discretion upon notice
to Tower Operator and without additional charge to AT&T Collocator or Telecom
Affiliate. Tower Operator acknowledges that AT&T Collocator and Telecom
Affiliate may install equipment designed for a multi-tenant environment, and
Tower Operator agrees not to restrict Telecom Affiliate in its ability to
provide ordered services to additional Tower Tenants at the same connection
point for the benefit of such Tower Tenants’ Communications Equipment at such
Site. Notwithstanding the foregoing, nothing in this Section 19(d) shall
prohibit Tower Operator from charging such Tower Tenants for any equipment,
access or ground space (provided such space is not otherwise licensed to AT&T
Collocator or such Tower Tenant) required for such Tower Tenant to connect to
the Telecom Affiliate’s services.
SECTION 20.Compliance with Law; Governmental Permits.
(a)Tower Operator shall, at its own cost and expense, obtain and maintain in
effect all Governmental Approvals required or imposed by Governmental
Authorities. Tower Operator shall comply with all applicable Laws in connection
with the operation and maintenance of the Included Property of each Site
(including the Tower on such Site). Tower Operator shall conduct annual
inspections of all Sites with lighted Towers; provided that until the requisite
waiver from the FCC has been obtained by the applicable AT&T Ground Lease Party
with respect to any Non-Assignable Site, Tower Operator shall conduct quarterly
inspections of all Non-Assignable Sites with lighted Towers of such AT&T Ground
Lease Party. AT&T Collocator shall, at its own cost and expense, comply with all
applicable Laws in connection with its use of each Site. Each AT&T Lessor
agrees, promptly after the conversion of the Tower monitoring system at the
Non-Assignable Sites to Tower Operator’s network operations center, to petition
the FCC to waive its rights to quarterly inspection of all lighted Towers of
such AT&T Lessor for which such waiver has not already been obtained.
(b)Tower Operator shall, at Tower Operator’s cost and expense, obtain and
maintain in effect all Governmental Approvals from the FAA and FCC relating to
the operation and maintenance of each Site.
(c)Tower Operator shall, at its own cost and expense, reasonably cooperate with
AT&T Collocator or its Affiliates in their efforts to obtain and maintain in
effect any Governmental Approvals from the FCC and to comply with any Laws
applicable to the AT&T Communications Equipment and the AT&T Collocation Space.
Without limiting the generality of the immediately preceding sentence, Tower
Operator shall, at its own cost and expense and in a commercially reasonable
time period, provide to AT&T Collocator any documentation in its possession or
control that may be necessary for or reasonably requested by AT&T Collocator to
comply with all FCC reporting requirements relating to the AT&T Communications
Equipment and the AT&T Collocation Space.
(d)Notwithstanding anything herein to the contrary, Tower Operator shall have no
obligation to provide any information necessary for AT&T Collocator to obtain
any Governmental Approval relating to the AT&T Communications Equipment itself
(e.g., FCC type certification).
(e)AT&T Collocator shall reasonably cooperate with Tower Operator in Tower
Operator’s efforts to provide information required by Governmental Authorities
and to comply with all Laws applicable to each Site.
SECTION 21.Compliance with Specific FCC Regulations.
(a)Tower Operator understands and acknowledges that Tower Tenants are engaged in
the business of operating Communications Equipment at each Site. The
Communications Equipment is subject to the rules, regulations, decisions and
guidance of the FCC, including those regarding exposure by workers and members
of the public to the radio frequency emissions generated by AT&T Communications
Equipment. Tower Operator acknowledges that such regulations prescribe the
permissible exposure levels to emissions from the Communications Equipment which
can generally be met by maintaining safe distances from such Communications
Equipment. To the extent Tower Operator is required to do so under applicable
FCC rules, regulations, decisions and guidance, Tower Operator shall use
commercially reasonable efforts to install, or require the Tower Tenants to
install, at its or their expense, such marking, signage or barriers to restrict
access to any Site as is necessary in order to comply with the applicable FCC
rules, regulations, decisions and guidance with respect to Communications
Equipment other than AT&T Communications Equipment, and with respect to AT&T
Communications Equipment, AT&T Collocator shall install same. Tower Operator
further agrees to post, or to require the Tower Tenants to post, prominent
signage as may be required by applicable Law or by the order of any Governmental
Authority at all points of entry to each Site regarding the potential RF
emissions, with respect to Communications Equipment other than AT&T
Communications Equipment, and with respect to AT&T Communications

32

--------------------------------------------------------------------------------




Equipment, AT&T Collocator shall install same. Tower Operator shall cooperate in
good faith with AT&T Collocator to minimize any confusion or unnecessary
duplication that could result in similar signage being posted with respect to
any AT&T Communications Equipment at or near any Site in respect of any AT&T
Collocation Space on such Site.
(b)From and after the Effective Date, AT&T Collocator shall cooperate (and cause
its Affiliates to cooperate) with each Tower Tenant with respect to each Site
regarding compliance with applicable FCC rules, regulations, decisions and
guidance.
(c)AT&T Collocator acknowledges and agrees that AT&T Communications Equipment at
each Site is subject to the rules, regulations, decisions and guidance of the
FCC, including those regarding exposure by workers and members of the public to
the radio frequency emissions generated by AT&T Communications Equipment, and
AT&T Collocator agrees to comply (and AT&T Collocator shall cause its Affiliates
to comply) with all FCC rules, regulations, decisions and guidance and all other
applicable Laws. AT&T Collocator acknowledges that such rules, regulations,
decisions and guidance prescribe the permissible exposure levels to emissions
from its Communications Equipment, which can generally be met by maintaining
safe distances from such Communications Equipment. AT&T Collocator shall install
at its expense such marking, signage, or barriers to restrict access to any AT&T
Communications Equipment on a Site in respect of any AT&T Collocation Space on
such Site as AT&T Collocator deems necessary in order to comply with the
applicable FCC rules, regulations, decisions and guidance. AT&T Collocator shall
cooperate in good faith with Tower Operator to minimize any confusion or
unnecessary duplication that could result in similar signage being posted with
respect to any AT&T Communications Equipment at or near any Site in respect of
any AT&T Collocation Space on such Site. AT&T Collocator, at its option, may
also install signage at any Site identifying AT&T’s Communications Facility at
such Site and providing for contact information in the case of an Emergency.
(d)AT&T Collocator further agrees to alert all personnel working at or near each
Site, including AT&T Collocator’s maintenance and inspection personnel, to
maintain the prescribed distance from the Communications Equipment and to
otherwise follow the posted instructions of Tower Operator.
(e)The Parties acknowledge that AT&T Collocator (or an Affiliate thereof) is
licensed by the FCC to provide telecommunications and wireless services and that
the Sites are used to directly or indirectly provide those services. Nothing in
this Agreement shall be construed to transfer control of any FCC authorization
held by AT&T Collocator (or an Affiliate thereof) to Tower Operator with respect
to telecommunications services provided by AT&T Collocator or its Affiliates, to
allow Tower Operator to in any manner control the AT&T Communications Equipment,
or to limit the right of AT&T Collocator (or an Affiliate thereof) to take all
necessary actions to comply with its obligations as an FCC licensee or with any
other legal obligations to which it is or may become subject (subject to the
other terms of this Agreement with respect to actions AT&T Collocator or its
Affiliates may take with respect to a Site).
SECTION 22.Holding Over. If during the Term of this Agreement AT&T Collocator
remains in possession of the AT&T Collocation Space at any Site after expiration
or termination of AT&T Collocator’s lease of or other right to use and occupy
the AT&T Collocation Space at such Site without any express written agreement by
Tower Operator, then AT&T Collocator shall be a month-to-month tenant with the
monthly AT&T Rent Amount equal to 150% of the monthly AT&T Rent Amount last
applicable to the AT&T Collocation Space and subject to all of the other terms
set forth in this Agreement (including with respect to any increase in the
applicable AT&T Rent Amount pursuant to Section 4(a)), except that such
month-to-month tenancy shall be terminable by either Party on thirty (30) days’
notice (subject to the provisions of Section 3).
SECTION 23.Rights of Entry and Inspection. AT&T Collocator shall permit Tower
Operator and Tower Operator’s representatives to conduct visual inspections of
AT&T Communications Equipment located on the Tower in accordance with the
general standard of care in the tower industry to ascertain compliance with the
provisions of this Agreement. Tower Operator may visually inspect, but shall not
be entitled to have any access to, any enclosed AT&T Communications Equipment.
Nothing in this Section 23 shall imply or impose any duty or obligation upon
Tower Operator to enter upon any Site at any time for any purpose, or to inspect
AT&T Communications Equipment at any time, or to perform, or pay the cost of,
any work that AT&T Collocator or its Affiliates is required to perform under any
provision of this Agreement, and Tower Operator has no such duty or obligation.
SECTION 24.Right to Act for Tower Operator. In addition to and not in limitation
of any other right or remedy AT&T Collocator may have under this Agreement, if
Tower Operator fails to make any payment or to take any other action when and as
required under this Agreement in order to correct a condition the continued
existence of which is imminently likely to cause bodily injury or injury to
property or have a material adverse effect on the ability of AT&T Collocator to
operate the AT&T Communications Equipment at any Site, then subject to the
following sentence, AT&T Collocator may, without demand upon Tower Operator and
without waiving or releasing Tower Operator from any duty, obligation or
liability under this Agreement, make any such payment or take any such other
action required of Tower Operator (other than performing work on a Tower), in

33

--------------------------------------------------------------------------------




each case in compliance with applicable Law in all material respects and in a
manner consistent with the general standard of care in the tower industry.
Unless Tower Operator’s failure results in or relates to an Emergency, AT&T
Collocator shall give Tower Operator at least 10 Business Days’ prior written
notice of AT&T Collocator’s intended action and Tower Operator shall have the
right to cure such failure within such 10 Business Day period unless the same is
not able to be remedied in such 10 Business Day period, in which event such 10
Business Day period shall be extended, provided that Tower Operator has
commenced such cure within such 10 Business Day period and continuously
prosecutes the performance of the same to completion with due diligence. No
prior notice shall be required in the event of an Emergency. AT&T Collocator may
pay all incidental costs and expenses incurred in exercising its rights under
this Agreement, including reasonable attorneys’ fees and expenses, penalties,
re-instatement fees, late charges, and interest. An amount equal to 120% of the
total amount of the costs and expenses incurred by AT&T Collocator in accordance
with this Section 24 shall be due and payable by Tower Operator upon demand and
bear interest at the rate of the lesser of (A) the Prime Rate or (B) 10% per
annum from the date five days after demand until paid by Tower Operator.
SECTION 25.Defaults and Remedies.
(a)AT&T Collocator Events of Default. The following events constitute events of
default by AT&T Collocator:
(i)In respect of this Agreement or any Site Lease Agreement, AT&T Collocator
fails to timely pay any portion of the AT&T Rent Amount, and any such failure
continues for fifteen (15) Business Days after receipt of written notice from
Tower Operator of such failure;
(ii)AT&T Collocator fails to timely pay any other amount payable hereunder not
constituting a portion of the AT&T Rent Amount, and such failure continues for
fifteen (15) Business Days after receipt of written notice from Tower Operator
of such failure;
(iii)AT&T Collocator violates or breaches any material term of this Agreement in
respect of any Site, and AT&T Collocator fails to cure such breach or violation
within thirty (30) days of receiving written notice thereof from Tower Operator
specifying such breach or violation in reasonable detail, or, if the violation
or breach cannot be cured within 30 days (other than a failure to pay money),
fails to take steps to cure such violation or breach within such 30 days and act
continuously and diligently to complete the cure of such breach or violation
within a reasonable time thereafter; provided that if any such default causes
Tower Operator to be in default under any Collocation Agreement existing prior
to the Effective Date, the 30 day period referenced above in this
Section 25(a)(iii) shall be reduced to such lesser time period as Tower Operator
notifies such AT&T Collocator in writing that Tower Operator has to comply under
such Collocation Agreement;
(iv)A Bankruptcy Event occurs with respect to AT&T Primary Collocator, or AT&T
Primary Collocator rejects its rights to sublease or other right by AT&T Primary
Collocator to use and occupy any Site under Section 365 of the Bankruptcy Code;
or
(v)A Bankruptcy Event occurs with respect to any AT&T Collocator other than AT&T
Primary Collocator, or any AT&T Collocator other than AT&T Primary Collocator
rejects its rights to sublease or other right by such AT&T Collocator to use and
occupy any Site under Section 365 of the Bankruptcy Code.
(b)Tower Operator Remedies With Respect to AT&T Collocator Defaults; AT&T
Collocator Cure Rights.
(i)Upon the occurrence of any event of default by AT&T Collocator under
Section 25(a)(i) or Section 25(a)(ii), Tower Operator may deliver to AT&T
Collocator a second notice of default marked at the top in bold lettering with
the following language: “A RESPONSE IS REQUIRED WITHIN 15 BUSINESS DAYS OF
RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A MASTER LEASE AGREEMENT WITH
THE UNDERSIGNED AND FAILURE TO RESPOND MAY RESULT IN TERMINATION OF YOUR RIGHTS”
and the envelope containing the request must be marked “PRIORITY”. If AT&T
Collocator does not cure the event of default within 15 Business Days after
delivery of such second notice, then (x) Tower Operator may terminate this
Agreement as to the lease or other use and occupancy of the AT&T Collocation
Space only as to those Sites leased, used or occupied by AT&T Collocator with
respect to which such event of default is occurring, and (y) accelerate all
unpaid payments of the AT&T Rent Amount for the remainder of the then-current
initial term or renewal term, as applicable, as to those Sites leased, used or
occupied by AT&T Collocator with respect to which such event of default is
occurring. Termination with respect to the affected Site or Sites, as
applicable, shall be effective 30 days after AT&T Collocator’s receipt of the
termination notice; provided, however, that this Agreement shall otherwise
remain in full force and effect; provided, further, that if AT&T Collocator pays
the accelerated amount described in clause (y) of the immediately preceding
sentence within 30 days of receipt of

34

--------------------------------------------------------------------------------




the termination notice, AT&T Collocator shall be deemed to have cured such
default and this Agreement shall continue in full force and effect with respect
to the affected Site or Sites, except that AT&T Collocator shall have no further
obligation to pay the AT&T Rent Amount to the extent already paid with respect
to such Site(s) for the remainder of the then-current initial term or renewal
term, as applicable.
(ii)Upon the occurrence of any event of default by AT&T Collocator under Section
25(a)(iii), Tower Operator may deliver to AT&T Collocator a second notice of
default marked at the top in bold lettering with the following language: “A
RESPONSE IS REQUIRED WITHIN 15 BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT
TO THE TERMS OF A MASTER LEASE AGREEMENT WITH THE UNDERSIGNED AND FAILURE TO
RESPOND MAY RESULT IN TERMINATION OF YOUR RIGHTS” and the envelope containing
the request must be marked “PRIORITY”. If AT&T Collocator does not cure the
event of default within 15 Business Days after delivery of such second notice,
Tower Operator may terminate this Agreement as to the applicable Site and AT&T
Collocator’s lease or other use and occupancy of the AT&T Collocation Space at
such Site by giving AT&T Collocator written notice of termination, and this
Agreement shall be terminated as to the applicable Site and as to the applicable
AT&T Collocation Space, 30 days after AT&T Collocator’s receipt of such
termination notice; provided; however, that this Agreement shall otherwise
remain in effect.
(iii)Upon the occurrence of any event of default by AT&T Primary Collocator
under Section 25(a)(iv), Tower Operator may terminate this Agreement as to the
lease or other use and occupancy of the AT&T Collocation Space at any or all
Sites leased, used or occupied by AT&T Collocator by giving AT&T Collocator
written notice of termination, and this Agreement shall be terminated as to such
Sites 30 days after AT&T Collocator’s receipt of such termination notice.
(iv)Upon the occurrence of any event of default by AT&T Collocator (other than
AT&T Primary Collocator) under Section 25(a)(v), Tower Operator may terminate
this Agreement as to the lease or other use and occupancy of the AT&T
Collocation Space at any or all Sites leased, used or occupied by the AT&T
Collocator that is the subject of the Bankruptcy Event or rejection (but not any
Site leased, used or occupied by any other AT&T Collocator) by giving AT&T
Collocator written notice of termination, and this Agreement shall be terminated
as to such Sites 30 days after AT&T Collocator’s receipt of such termination
notice.
(v)Notwithstanding anything to the contrary contained herein, if AT&T Collocator
is determined pursuant to Section 25(g) to be in default, then AT&T Collocator
shall have 20 days following such determination to initiate a cure of such
default and so long as such cure is diligently completed, an event of default
with respect to AT&T Collocator shall not be deemed to have occurred.
(c)Tower Operator Events of Default. The following events constitute events of
default by Tower Operator:
(i)Tower Operator fails to timely pay any amount payable hereunder, and such
failure continues for fifteen (15) Business Days after receipt of written notice
from AT&T Collocator of such failure;
(ii)Tower Operator violates or breaches any material term of this Agreement in
respect of any Site, and Tower Operator fails to cure such breach or violation
within thirty (30) days of receiving written notice thereof from AT&T Collocator
specifying such breach or violation in reasonable detail, or, if the violation
or breach cannot be cured within 30 days (other than a failure to pay money),
fails to take steps to cure such violation or breach within such 30 days and act
diligently to complete the cure of such violation or breach within a reasonable
time thereafter; or
(iii)A Bankruptcy Event occurs with respect to Tower Operator; or the lease to
AT&T Collocator or other right by AT&T Collocator to use and occupy the AT&T
Collocation Space is rejected by Tower Operator under Section 365 of the
Bankruptcy Code.
Notwithstanding anything to the contrary contained herein, no event of default
shall be deemed to occur and exist under this Agreement as a result of a
violation or breach by Tower Operator of (i) any term of this Agreement that
requires Tower Operator to comply in all respects with any applicable Law
(including, for the avoidance of doubt, any applicable Environmental Law) or any
Ground Lease if (x) Tower Operator complies with such Law or such Ground Lease,
as applicable, in all material respects and (y) no claims, demands, assessments,
actions, suits, fines, levies or other penalties have been asserted against or
imposed on AT&T Collocator by any Governmental Authority as a result of Tower
Operator’s non-compliance in all respects with such Law or by the applicable
Ground Lessor as a result of Tower Operator’s non-compliance in all respects
with such Ground Lease and (ii) Section 5(a), Section 6, Section 8(a), Section
8(c), Section 17, Section 20 or Section 21 if such violation or breach arises
out of or relates to any event, condition or occurrence that occurred prior to,
or is in existence as of, the Effective

35

--------------------------------------------------------------------------------




Date unless such violation or breach has not been cured on or prior to the first
anniversary of the Effective Date; provided, however, that if AT&T Collocator
gives Tower Operator notice of any event, condition or occurrence giving rise to
an obligation of Tower Operator to repair, maintain or modify a Tower under
Section 6(a), or Tower Operator otherwise obtains knowledge thereof, Tower
Operator shall remedy such event, condition or occurrence in accordance with its
standard protocol and procedures for remedying similar events, conditions or
occurrences with respect to its portfolio of telecommunications tower sites
(taking into account whether such event, condition or occurrence is deemed an
emergency, a priority or a routine matter in accordance with Tower Operator’s
then current practices).
(d)AT&T Collocator Remedies.
(i)Upon the occurrence of any event of default by Tower Operator under Section
25(c)(i) or Section 25(c)(ii) in respect of any Site, AT&T Collocator may
deliver to Tower Operator a second notice of default marked at the top in bold
lettering with the following language: “A RESPONSE IS REQUIRED WITHIN 15
BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A MASTER LEASE
AGREEMENT WITH THE UNDERSIGNED AND FAILURE TO RESPOND MAY RESULT IN TERMINATION
OF YOUR RIGHTS” and the envelope containing the request must be marked
“PRIORITY”. If Tower Operator does not cure the event of default within 15
Business Days after delivery of such second notice, AT&T Collocator may
terminate this Agreement as to such Site by giving Tower Operator written notice
of termination, and this Agreement shall be terminated as to such Site 30 days
after Tower Operator’s receipt of such termination notice; provided, however,
that this Agreement shall otherwise remain in full force and effect.
(ii)Upon the occurrence of any event of default by Tower Operator under Section
25(c)(iii), AT&T Collocator may terminate this Agreement as to any Sites by
giving Tower Operator written notice of termination; termination with respect to
the affected Site shall be effective 30 days after Tower Operator’s receipt of
such termination notice; provided, however, that this Agreement shall otherwise
remain in full force and effect.
(iii)Notwithstanding anything to the contrary contained herein, if Tower
Operator is determined pursuant to Section 25(g) to be in default, then Tower
Operator shall have 20 days following such determination to initiate a cure of
such default and so long as such cure is diligently completed, an event of
default with respect to Tower Operator shall not be deemed to have occurred.
(e)Force Majeure. In the event that either party shall be delayed, hindered in
or prevented from the performance of any act required hereunder by reason of
events of Force Majeure, or any delay caused by the acts or omissions of the
other party in violation of this Agreement, then the performance of such act
(and any related losses and damages caused the failure of such performance)
shall be excused for the period of delay and the period for performance of any
such act shall be extended for a period equivalent to the period required to
perform as a result of such delay.
(f)No Limitation on Remedies. AT&T Collocator or Tower Operator, as applicable,
may pursue any remedy or remedies provided in this Agreement or any remedy or
remedies provided for or allowed by law or in equity, separately or concurrently
or in any combination, including (i) specific performance or other equitable
remedies, (ii) money damages arising out of such default or (iii) in the case of
Tower Operator’s default, AT&T Collocator may perform, on behalf of Tower
Operator, Tower Operator’s obligations under the terms of this Agreement and
seek reimbursement pursuant to Section 24.
(g)Arbitration. Notwithstanding anything in this Agreement to the contrary, any
Party receiving notice of a default or termination under this Agreement may,
within ten (10) days after receiving the notice, initiate arbitration
proceedings to determine the existence of any such default or termination right.
Such arbitration proceedings shall be conducted in accordance with and subject
to the rules and practices of The American Arbitration Association under its
Commercial Arbitration Rules from time to time in force. There shall be three
(3) arbitrators, selected in accordance with the rules of The American
Arbitration Association under its Commercial Arbitration Rules. A decision
agreed on by two (2) of the arbitrators shall be the decision of the arbitration
panel. Such arbitration panel conducting any arbitration hereunder shall be
bound by, and shall not have the power to modify, the provisions of this
Agreement. During the pendency of such arbitration proceedings, the notice and
cure periods set forth in this Section 25 shall be tolled and the Party alleging
the default may not terminate this Agreement on account of such alleged event of
default. Nothing in this Section 25(g) is intended to be or to be construed as a
waiver of a Party’s right to any remedy set forth elsewhere in this Agreement or
that may not be enforced by means of arbitration, including, without limitation,
the rights of set off, injunctive relief and specific performance.
(h)Remedies Not Exclusive. Unless expressly provided herein, a Party’s pursuit
of any one or more of the remedies provided in this Agreement shall not
constitute an election of remedies excluding the election of another remedy or
other remedies, a forfeiture or waiver of any amounts payable under this
Agreement as to the applicable Site by such Party or waiver

36

--------------------------------------------------------------------------------




of any relief or damages or other sums accruing to such Party by reason of the
other Party’s failure to fully and completely keep, observe, perform, satisfy
and comply with all of the agreements, terms, covenants, conditions,
requirements, provisions and restrictions of this Agreement.
(i)No Waiver. Either Party’s forbearance in pursuing or exercising one or more
of its remedies shall not be deemed or construed to constitute a waiver of any
event of default or of any remedy. No waiver by either Party of any right or
remedy on one occasion shall be construed as a waiver of that right or remedy on
any subsequent occasion or as a waiver of any other right or remedy then or
thereafter existing. No failure of either Party to pursue or exercise any of its
powers, rights or remedies or to insist upon strict and exact compliance by the
other Party with any agreement, term, covenant, condition, requirement,
provision or restriction of this Agreement, and no custom or practice at
variance with the terms of this Agreement, shall constitute a waiver by either
Party of the right to demand strict and exact compliance with the terms and
conditions of this Agreement. Except as otherwise provided herein, any
termination of this Agreement pursuant to this Section 25, or partial
termination of a Party’s rights hereunder, shall not terminate or diminish any
Party’s rights with respect to the obligations that were to be performed on or
before the date of such termination.
(j)Continuing Obligations. Any termination by Tower Operator of AT&T
Collocator’s rights with respect to any or all Sites pursuant to Section 25(b)
shall not diminish or limit any obligation of AT&T Collocator to pay the AT&T
Rent Amount (or any component thereof) provided for herein or any other amounts
with respect to such Site(s), in each case, unless already paid pursuant to
Section 25(b)(i) or otherwise.
(k)Notice Parties. Notices of default or termination delivered pursuant to this
Section 25 shall not be effective unless delivered to each of the Persons
required by Section 32(e) pursuant to the terms thereof.
SECTION 26.Quiet Enjoyment. Tower Operator covenants that AT&T Collocator shall,
subject to the terms and conditions of this Agreement, peaceably and quietly
hold and enjoy the AT&T Collocation Space at each Site and shall have the right
provided herein to operate its equipment at each Site without hindrance or
interruption from Tower Operator.
SECTION 27.No Merger. There shall be no merger of this Agreement or any
leasehold interest or estate created by this Agreement in any Site with any
superior estate held by a Party by reason of the fact that the same Person may
acquire, own or hold, directly or indirectly, both the leasehold interest or
estate created by this Agreement in any Site and such superior estate; and this
Agreement shall not be terminated, in whole or as to any Site, except as
expressly provided in this Agreement. Without limiting the generality of the
foregoing provisions of this Section 27, there shall be no merger of the
leasehold interest or estate created by this Agreement in Tower Operator in any
Site with any underlying fee interest that Tower Operator may acquire in any
Site that is superior or prior to such leasehold interest or estate created by
this Agreement in Tower Operator.
SECTION 28.Broker and Commission.
(a)All negotiations in connection with this Agreement have been conducted by and
between Tower Operator and AT&T Collocator and their respective Affiliates
without the intervention of any Person or other party as agent or broker other
than TAP Advisors and J.P. Morgan Securities LLC (the “Financial Advisors”),
which are advising AT&T Parent in connection with this Agreement and related
transactions and which shall be paid solely by AT&T Parent.
(b)Each of Tower Operator and AT&T Collocator warrants and represents to the
other that there are no broker’s commissions or fees payable by it in connection
with this Agreement by reason of its respective dealings, negotiations or
communications other than the advisor’s fees payable to the Financial Advisors
which shall be payable by AT&T Parent. Each of Tower Operator and AT&T
Collocator agrees to indemnify and hold harmless the other from any and all
damage, loss, liability, expense and claim (including but not limited to
attorneys’ fees and court costs) arising with respect to any such commission or
fee which may be suffered by the indemnified Party by reason of any action or
agreement of the indemnifying Party.
SECTION 29.Recording of Memorandum of Site Lease Agreement; Bifurcation of Site.
(a)Subject to the applicable provisions of the Master Agreement, for each AT&T
Collocation Space at an Assignable Site, following the execution of this
Agreement or after any Subsequent Closing, AT&T Collocator and Tower Operator
shall each have the right, at its sole cost and expense, to cause a Memorandum
of Site Lease Agreement to be filed in the appropriate county or other local
property records (unless the Ground Lease for any applicable Assignable Site
prohibits such recording) to provide constructive notice to third parties of the
existence of this Agreement and shall promptly thereafter provide or cause to be
provided in electronic form a recorded copy of same to the other Party.

37

--------------------------------------------------------------------------------




(b)In addition to and not in limitation of any other provision of this
Agreement, the Parties shall have the right to review and make corrections, if
necessary, to any and all exhibits to this Agreement or to the applicable
Memorandum of Site Lease Agreement. After making such corrections, the Party
that recorded the Memorandum of Site Lease Agreement shall re-record such
Memorandum of Site Lease Agreement to reflect such corrections, at the sole cost
and expense of the Party that requested such correction, and shall promptly
provide in electronic form a recorded copy of same to the other Party.
(c)The Parties shall cooperate with each other to cause changes to be made in
the Memorandum of Site Lease Agreement for such Site, if such changes are
requested by either Party to evidence any permitted changes in the description
of the AT&T Collocation Space respecting such Site or equipment or improvements
thereof, and the Party that requested such changes to the Memorandum of Site
Lease Agreement shall record same at its sole cost and expense and shall
promptly provide in electronic form a recorded copy of same to the other Party.
(d)With respect to any Leased Site containing Reserved Property, upon request of
either Party, the Parties will reasonably cooperate to bifurcate, and use
commercially reasonable efforts to cause the applicable Ground Lessor to
bifurcate, the fee or ground leasehold interest in the Leased Site to legally
separate the Reserved Property belonging to an AT&T Group Member from the
Included Property belonging to Tower Operator, at the cost and expense of such
AT&T Group Member.
SECTION 30.Damage to the Site, Tower or the Improvements.
(a)If there occurs a casualty that damages or destroys all or a Substantial
Portion of any Site, then within 60 days after the date of the casualty, Tower
Operator shall notify AT&T Collocator in writing as to whether, in Tower
Operator’s reasonable judgment, the Site is a Non-Restorable Site, which notice
shall specify in detail the reasons for such determination by Tower Operator,
and if such Site is not a Non-Restorable Site (a “Restorable Site”) the
estimated time, in Tower Operator’s reasonable judgment, required for
Restoration of the Site (a “Casualty Notice”). If the Casualty Notice states
that such Site is a Non-Restorable Site, then either Tower Operator or AT&T
Collocator shall have the right to terminate this Agreement with respect to such
Site, upon written notice to the other Party (given within the time period
required below) and AT&T Collocator’s lease or other use and occupancy of such
Site shall terminate as of the date of such notice. Any such notice of
termination shall be given not later than 30 days after receipt of the Casualty
Notice (or after final determination that the Site is a Non-Restorable Site if
arbitration is instituted as provided above). In all instances Tower Operator
shall have the sole right to retain all insurance Proceeds related to a
Non-Restorable Site.
(b)If there occurs, as to any Site, a casualty that damages such Site but Tower
Operator determines that the Site is a Restorable Site, then Tower Operator, at
its sole cost and expense, shall promptly commence and diligently prosecute to
completion, within a period of 60 days after the date of the damage, the
adjustment of Tower Operator’s insurance Claims with respect to such event and,
thereafter, promptly commence, and diligently prosecute to completion, the
Restoration of the Site. The Restoration shall be carried on and completed in
accordance with the provisions and conditions of this Section 30.
(c)Without limiting Tower Operator’s obligations under this Agreement in respect
of a Site subject to a casualty, if Tower Operator undertakes the Restoration of
a Site that has suffered a casualty, Tower Operator shall, if commercially
feasible, make available to AT&T Collocator a portion of the Included Property
of such Site for the purpose of AT&T Collocator locating, at its sole cost and
expense, a temporary communications facility, and shall give AT&T Collocator
priority over Tower Tenants at such Site as to the use of such portion of the
Site; provided, however, that (i) the placement of such temporary communications
facility shall not interfere in any material respect with Tower Operator’s
Restoration or the continued operations of any Tower Tenant; (ii) AT&T
Collocator shall obtain any permits and approvals, at AT&T Collocator’s cost,
required for the location of such temporary communications facility on such
Site; and (iii) there must be available space on the Site for locating such
temporary communications facility.
(d)If Tower Operator undertakes the Restoration of a Site but then fails at any
time to diligently pursue the substantial completion of such Restoration
(subject to delay for Force Majeure or the inability to obtain Governmental
Approvals, as opposed to merely a delay in obtaining Governmental Approvals),
AT&T Collocator may terminate this Agreement as to such Site upon giving Tower
Operator written notice of its election to terminate at any time prior to
completion of the Restoration.
(e)From and after any casualty as to any Site described in this Section 30 and
during the period of Restoration at a Site, the AT&T Rent Amount with respect to
such Site shall abate until completion of the Restoration.
(f)The Parties acknowledge and agree that this Section 30 is in lieu of and
supersedes any statutory requirements under the laws of any State applicable to
the matters set forth in this Section 30.

38

--------------------------------------------------------------------------------




SECTION 31.Condemnation.
(a)If there occurs a Taking of all or a Substantial Portion of any Site, other
than a Taking for temporary use, then either Tower Operator or AT&T Collocator
shall have the right to terminate this Agreement as to such Site by providing
written notice to the other within 30 days of the occurrence of such Taking,
whereupon the Term shall automatically expire as to such Site, as of the earlier
of (i) the date upon which title to such Site, or any portion of such Site, is
vested in the condemning authority, or (ii) the date upon which possession of
such Site or portion of such Site is taken by the condemning authority, as if
such date were the Site Expiration Date as to such Site, and each Party shall be
entitled to prosecute, claim and retain the entire Award attributable to its
respective interest in such Site under this Agreement.
(b)If there occurs a Taking of less than a Substantial Portion of any Site, then
this Agreement and all duties and obligations of Tower Operator under this
Agreement in respect of such Site shall remain unmodified, unaffected and in
full force and effect. Tower Operator shall promptly proceed with the
Restoration of the remaining portion of such Site (to the extent commercially
feasible) to a condition substantially equivalent to its condition prior to the
Taking. Tower Operator shall be entitled to apply the Award received by Tower
Operator to the Restoration of any Site from time to time as such work
progresses; provided, however, that AT&T Collocator shall be entitled to
prosecute and claim an amount of any Award reflecting its interest under this
Agreement. If the cost of the Restoration exceeds the Award recovered by Tower
Operator, Tower Operator shall pay the excess cost. If the Award exceeds the
cost of the Restoration, the excess shall be paid to Tower Operator upon
completion of the Restoration.
(c)If there occurs a Taking of any portion of any Site for temporary use, then
this Agreement shall remain in full force and effect as to such Site.
Notwithstanding anything to the contrary contained in this Agreement, during
such time as Tower Operator will be out of possession of such Site, if an
Assignable Site, or unable to operate such Site, if a Non-Assignable Site, by
reason of such Taking, the failure to keep, observe, perform, satisfy and comply
with those terms and conditions of this Agreement compliance with which are
effectively impractical or impossible as a result of Tower Operator’s being out
of possession of or unable to operate (as applicable) such Site shall not be a
breach of or an event of default under this Agreement. Each Party shall be
entitled to prosecute, claim and retain the Award attributable to its respective
interest in such Site under this Agreement for any such temporary Taking.
(d)If there occurs a Taking of all or any part of any AT&T Collocation Space at
any Site for temporary use, then this Agreement shall remain in full force and
effect as to such Site for the remainder of the then-current Term.
Notwithstanding anything to the contrary contained in this Agreement, during
such time as AT&T Collocator shall be out of possession of such AT&T Collocation
Space by reason of such Taking, the failure by AT&T Collocator to keep, observe,
perform, satisfy, and comply with those terms and conditions of this Agreement,
compliance with which are effectively impractical or impossible as a result of
AT&T Collocator’s being out of possession of such AT&T Collocation Space shall
not be a breach of or an event of default under this Agreement, and AT&T
Collocator shall not be liable for payment of the AT&T Rent Amount with respect
to such Site during the period of the temporary Taking.
SECTION 32.General Provisions.
(a)Counterparts. This Agreement may be executed in any number of counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts shall together constitute the same agreement.
(b)Governing Law; Submission to Jurisdiction; Selection of Forum; Waiver of
Trial by Jury. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (REGARDLESS OF THE LAWS THAT MIGHT
OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS THEREOF) AS TO
ALL MATTERS, INCLUDING MATTERS OF VALIDITY, CONSTRUCTION, EFFECT, PERFORMANCE
AND REMEDIES; provided, however, that the enforcement of this Agreement with
respect to a particular Site as to matters relating to real property and matters
mandatorily governed by local Law, shall be governed by and construed in
accordance with the laws of the state in which the Site in question is located.
Each Party agrees that it shall bring any action or proceeding in respect of any
claim arising out of or related to this Agreement or the transactions contained
in or contemplated by this Agreement, exclusively in the United States District
Court for the Southern District of New York or any New York State court sitting
in the Borough of Manhattan, City of New York and appellate courts having
jurisdiction of appeals from any of the foregoing (the “Chosen Courts”), and
solely in connection with claims arising under this Agreement or the
transactions that are the subject of this Agreement, (a) irrevocably submits to
the exclusive jurisdiction of the Chosen Courts, (b) waives any objection to
laying venue in any such action or proceeding in the Chosen Courts, (c) waives
any objection that the Chosen Courts are an inconvenient forum or do not have
jurisdiction over any Party hereto and (d) agrees that service of process upon
such Party in any such action or proceeding shall be effective if notice is
given in accordance with Section 32(e) of this Agreement. Each Party hereto
irrevocably waives any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.

39

--------------------------------------------------------------------------------




(c)Entire Agreement. This Agreement (including any exhibits hereto) constitutes
the entire agreement among the Parties with respect to the subject matter of
this Agreement, and supersedes all other prior agreements, understandings,
representations and warranties both written and oral, among the Parties, with
respect to the subject matter hereof.
(d)Fees and Expenses. Except as otherwise expressly set forth in this Agreement,
whether the transactions contemplated by this Agreement are or are not
consummated, all legal and other costs and expenses incurred in connection with
this Agreement and the transactions contemplated by this Agreement shall be paid
by the Party incurring such costs and expenses.
(e)Notices. All notices, requests, demands, waivers and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been delivered (i) the next Business Day when sent overnight by a
nationally recognized overnight courier service, (ii) upon transmission of an
e-mail (followed by delivery of an original via nationally recognized overnight
courier service), or (iii) upon delivery when personally delivered to the
receiving Party. All such notices and communications shall be sent or delivered
as set forth below or to such other person(s), e-mail address or address(es) as
the receiving Party may have designated by written notice to the other Party.
All notices delivered by any AT&T Group Member shall be deemed to have been
delivered on behalf of all AT&T Group Members. All notices shall be delivered to
the relevant Party at the address set forth below.
If to AT&T Collocator, AT&T Guarantor or any other AT&T Group Member, to:


c/o New Cingular Wireless PCS, LLC
Attention: Network Real Estate Administration
Re: Cell Site #: ___________; Cell Site Name: _____
(State Abbreviation)
Fixed Asset No: _____________
575 Morosgo Drive
13-F West Tower
Atlanta, Georgia 30324
with a copy to:
New Cingular Wireless PCS, LLC
Attention:  Network Counsel, AT&T Legal Department
Re: Cell Site #: ___; Cell Site Name: ___ (State
Abbreviation)
Fixed Asset No: ___________________        
208 South Akard Street
Dallas, Texas, 75202-4206
and (for sites in Puerto Rico) a copy to:
New Cingular Wireless PCS, LLC
Attention: AT&T Legal Department
Re: Cell Site #: ___; Cell Site Name: ___ (State
Abbreviation)
Fixed Asset No: ___________________
Ortegon 103
Guaynabo, Puerto Rico 00966
and a copy of any notice given pursuant to Section 25 to:
AT&T Inc.
208 South Akard Street
Dallas, Texas, 75202-4206
Attention: SVP and Assistant General Counsel - Corporate

40

--------------------------------------------------------------------------------




If to Tower Operator, to:
Crown Castle International Corp.
1220 Augusta Drive, Suite 600
Houston, Texas 77057
Attention: CFO (Jay Brown)
Attention: General Counsel (E. Blake Hawk)
and a copy of any notice given pursuant to Section 25 to:
Crown Castle International Corp.
1220 Augusta Drive, Suite 600
Houston, Texas 77057
Attention: Legal Department
(f)Successors and Assigns; Third-Party Beneficiaries. This Agreement shall be
binding upon and inure solely to the benefit of each Party and its successors,
heirs, legal representatives and permitted assigns. Except as provided in the
provisions of this Agreement related to indemnification, this Agreement is not
intended to confer upon any Person other than the Parties any rights or remedies
hereunder.
(g)Amendment; Waivers; Etc. No amendment, modification or discharge of this
Agreement, and no waiver hereunder, shall be valid or binding unless set forth
in writing and duly executed by the Party against which enforcement of the
amendment, modification, discharge or waiver is sought. Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the Party granting such waiver
in any other respect or at any other time. The waiver by a Party of a breach of
or a default under any of the provisions of this Agreement or to exercise any
right or privilege hereunder, shall not be construed as a waiver of any other
breach or default of a similar nature, or as a waiver of any of such provisions,
rights or privileges hereunder. The rights and remedies herein provided are
cumulative and none is exclusive of any other, or of any rights or remedies that
any party may otherwise have at law or in equity.
(h)Time of the Essence. Time is of the essence in this Agreement, and whenever a
date or time is set forth in this Agreement, the same has entered into and
formed a part of the consideration for this Agreement.
(i)Specific Performance. The Parties agree that irreparable damage would occur
if any provision of this Agreement were not performed in accordance with the
terms hereof and that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof in any of the Chosen Courts to
the extent permitted by applicable Law, in addition to any other remedy to which
they are entitled at law or in equity. Each Party hereby waives any requirement
for security or the posting of any bond or other surety in connection with any
temporary or permanent award of injunctive, mandatory or other equitable relief.
Subject to Section 32(b) and Section 32(j) of this Agreement, nothing contained
in this Agreement shall be construed as prohibiting any Party from pursuing any
other remedies available to it pursuant to the provisions of this Agreement or
applicable Law for such breach or threatened breach, including the recovery of
damages.
(j)Limitation of Liability. Notwithstanding anything in this Agreement to the
contrary, neither Party shall have any liability under this Agreement, for: (y)
any punitive or exemplary damages, or (z) any special, consequential, incidental
or indirect damages, including lost profits, lost data, lost revenues and loss
of business opportunity, whether or not the other Party was aware or should have
been aware of the possibility of these damages. It is understood and agreed that
AT&T Collocator or an Affiliate of AT&T Collocator will be entering into a
particular Site Lease Agreement and that each such Affiliate executing the
applicable Site Lease Agreement shall be liable with respect to such Site Lease
Agreement (for the avoidance of doubt, Section 33 will remain unaffected and in
full force and effect). All communications and invoices relating to a Site Lease
Agreement must be directed to the party signing that Site Lease Agreement.
(k)Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law or public policy, the
Parties hereto shall negotiate in good faith to modify this Agreement so as to
(i) effect the original intent of the Parties as closely as possible and (ii) to
ensure that the economic and legal substance of the transactions contemplated by
this Agreement to the Parties is not materially and adversely affected as a
result of such provision being invalid, illegal or incapable of being enforced,
in each case, in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible. If following the modification(s) to this Agreement described in
the foregoing sentence, the economic and legal substance of the transactions
contemplated by this

41

--------------------------------------------------------------------------------




Agreement are not affected in any manner materially adverse to any Party, all
other conditions and provisions of this Agreement shall remain in full force and
effect.
(l)Interpretation.
(i)The table of contents and headings herein are for convenience of reference
only, do not constitute part of this Agreement and shall not be deemed to limit
or otherwise affect any of the provisions hereof.
(ii)The Parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provision of this
Agreement.
SECTION 33.AT&T Guarantor Guarantee.
(a)As of the date hereof, AT&T Guarantor holds all or substantially all of AT&T
Parent’s United States domestic wireless business (including wireless voice and
data and the assets for the United States domestic wireless business). In the
event AT&T Guarantor does not hold all or substantially all of AT&T Parent’s
United States domestic wireless business (including wireless voice and data and
the assets for the United States domestic wireless business) and AT&T Parent or
another Affiliate of AT&T Parent does hold all or substantially all of AT&T
Parent’s United States domestic wireless business (and all or substantially all
of the United States domestic wireless business (including wireless voice and
data and the assets for the United States domestic wireless business) of AT&T
Guarantor shall not have been transferred to a Person that is not an Affiliate
of AT&T Parent), AT&T Parent or such other Affiliate of AT&T Parent shall
execute a joinder to this Agreement reasonably satisfactory to Tower Operator
providing for a guarantee of the AT&T Collocator Obligations equivalent to the
guarantee provided by AT&T Guarantor as of the date hereof and shall become
“AT&T Guarantor” for all purposes hereunder. For purposes of this section, the
term “United States” shall include Puerto Rico and the United States Virgin
Islands.
(b)AT&T Guarantor unconditionally guarantees to the Tower Operator Indemnitees
the full and timely payment of all obligations of AT&T Collocator under Section
4 of this Agreement and any corresponding obligations of AT&T Collocator or any
Affiliate of AT&T Collocator under any Site Lease Agreement (collectively, the
“AT&T Collocator Obligations”). AT&T Guarantor agrees that if AT&T Collocator
(all references to AT&T Collocator in this Section 33 shall be deemed to include
any Affiliate of AT&T Collocator with Communications Equipment, Improvements, a
Shelter or any equipment related to the use and operation thereto on a Site or
that is a party to any Site Lease Agreement) defaults at any time during the
Term of this Agreement or the term of any Site Lease Agreement in the
performance of any of the AT&T Collocator Obligations, AT&T Guarantor shall
faithfully perform and fulfill all AT&T Collocator Obligations and shall pay to
the applicable beneficiary all reasonable attorneys’ fees, court costs and other
expenses, costs and disbursements incurred by the applicable beneficiary on
account of any default by AT&T Collocator and on account of the enforcement of
this guaranty.
(c)The foregoing guaranty obligation of AT&T Guarantor shall be enforceable by
any Tower Operator Indemnitee in an action against AT&T Guarantor without the
necessity of any suit, action or proceeding by the applicable beneficiary of any
kind or nature whatsoever against AT&T Collocator, without the necessity of any
notice to AT&T Guarantor of AT&T Collocator’s default or breach under this
Agreement or any Site Lease Agreement, and without the necessity of any other
notice or demand to AT&T Guarantor to which AT&T Guarantor might otherwise be
entitled, all of which notices AT&T Guarantor hereby expressly waives. AT&T
Guarantor hereby agrees that the validity of this guaranty and the obligations
of AT&T Guarantor hereunder shall not be terminated, affected, diminished or
impaired by reason of the assertion or the failure to assert by any Tower
Operator Indemnitee against AT&T Collocator any of the rights or remedies
reserved to such Tower Operator Indemnitee pursuant to the provisions of this
Agreement, any Site Lease Agreement or any other remedy or right which such
Tower Operator Indemnitee may have at law or in equity or otherwise.
(d)AT&T Guarantor covenants and agrees that this guaranty is an absolute,
unconditional, irrevocable and continuing guaranty. The liability of AT&T
Guarantor hereunder shall not be affected, modified or diminished by reason of
any assignment, renewal, modification, extension or termination of this
Agreement or any Site Lease Agreement or any modification or waiver of or change
in any of the covenants and terms of this Agreement or any Site Lease Agreement
by agreement of a Tower Operator Indemnitee and AT&T Collocator, or by any
unilateral action of either a Tower Operator Indemnitee or AT&T Collocator, or
by an extension of time that may be granted by a Tower Operator Indemnitee to
AT&T Collocator or any indulgence of any kind granted to AT&T Collocator, or any
dealings or transactions occurring between a Tower Operator Indemnitee and AT&T
Collocator, including any adjustment, compromise, settlement, accord and
satisfaction or release, or any Bankruptcy, insolvency, reorganization or other
arrangements affecting AT&T Collocator. AT&T Guarantor does hereby expressly
waive any suretyship defenses it might otherwise have.

42

--------------------------------------------------------------------------------




(e)Except for any assignment by AT&T Collocator of this Agreement (including any
of AT&T Collocator’s rights, duties or obligations under this Agreement with
respect to any Site or the AT&T Collocation Space at such Site) to a Qualified
Transferee pursuant to Section 16(b), no assignment by AT&T Collocator of this
Agreement (including any of AT&T Collocator’s rights, duties or obligations
under this Agreement with respect to any Site or the AT&T Collocation Space at
such Site) shall relieve or discharge AT&T Guarantor from its guarantee of the
AT&T Collocator Obligations pursuant to this Section 33.
(f)All of the Tower Operator Indemnitees’ rights and remedies under this
guaranty are intended to be distinct, separate and cumulative and no such right
and remedy herein is intended to be to the exclusion of or a waiver of any
other. AT&T Guarantor hereby waives presentment demand for performance, notice
of nonperformance, protest notice of protest, notice of dishonor and notice of
acceptance. AT&T Guarantor further waives any right to require that an action be
brought against AT&T Collocator or any other Person or to require that resort be
had by a beneficiary to any security held by such beneficiary.
SECTION 34.AT&T Parent Affiliate License. In the event that AT&T Guarantor
ceases to be wholly owned, directly or indirectly, by AT&T Parent, to the extent
that any Person that is directly or indirectly wholly owned by AT&T Parent but
that is not directly or indirectly wholly owned by AT&T Guarantor used any Site
as of the date AT&T Guarantor ceased to be directly or indirectly wholly owned
by AT&T Parent (such Person, an “AT&T Parent Affiliate”), such AT&T Parent
Affiliate and Tower Operator shall, following AT&T Parent Affiliate’s completion
of the applicable application and amendment process, enter into definitive
documentation reasonably satisfactory to Tower Operator to permit such AT&T
Parent Affiliate to continue to use such Site (the “AT&T Parent Affiliate
License”), in each case at the sole cost and expense of such AT&T Parent
Affiliate. The AT&T Parent Affiliate License shall provide that such AT&T Parent
Affiliate may continue to use the applicable Site subject to the terms of this
Agreement solely to the extent that such AT&T Parent Affiliate used such Site as
of the date AT&T Guarantor ceased to be directly or indirectly wholly owned by
AT&T Parent, at no additional rent to such AT&T Parent Affiliate; provided,
however, that the AT&T Parent Affiliate License shall provide that such AT&T
Parent Affiliate shall pay customary and reasonable rent with respect to any use
of any portion of such Site (including the AT&T Collocation Space at such Site)
first used by such AT&T Parent Affiliate on or after the date that is one year
prior to the earlier of (a) the first public announcement of the transaction
pursuant to which AT&T Guarantor ceased to be directly or indirectly wholly
owned by AT&T Parent and (b) the date on which definitive documentation was
entered into with respect to the transaction pursuant to which AT&T Guarantor
ceased to be directly or indirectly wholly owned by AT&T Parent. For the
avoidance of doubt, (i) any portion of any Site (including the AT&T Collocation
Space at such Site) used from time to time by any AT&T Parent Affiliate shall be
deemed to be used by AT&T Collocator for all purposes under this Agreement and
(ii) except as otherwise expressly provided in the AT&T Parent Affiliate License
or other definitive documentation entered into by Tower Operator and AT&T Parent
Affiliate, AT&T Parent Affiliate shall use the applicable Site (including the
AT&T Collocation Space at such Site) only to the extent permitted under this
Agreement (including Section 9(b) hereof).
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



43

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
sealed by their duly authorized representatives, all effective as of the day and
year first written above.
AT&T COLLOCATOR:
AT&T MOBILITY USVI, INC.


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title:     Assistant Secretary




AT&T MOBILITY PUERTO RICO, Inc.


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title:     Assistant Secretary




AT&T MOBILITY WIRELESS
OPERATIONS HOLDINGS INC.


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title:     Assistant Secretary




LAFAYETTE MSA LIMITED
PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title:     Assistant Secretary


MADISON SMSA LIMITED
PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title:     Assistant Secretary





[AT&T Signature Page to Sale Site Master Lease Agreement]



--------------------------------------------------------------------------------




MILWAUKEE SMSA LIMITED
PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title:     Assistant Secretary




NEW CINGULAR WIRELESS PCS, LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title:     Assistant Secretary




OKLAHOMA CITY SMSA LIMITED
PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title:     Assistant Secretary




ORLANDO SMSA LIMITED
PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title:     Assistant Secretary




SANTA BARBARA CELLULAR
SYSTEMS LTD.


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title:     Assistant Secretary









[AT&T Signature Page to Sale Site Master Lease Agreement]



--------------------------------------------------------------------------------




TEXAS RSA 18 LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title:     Assistant Secretary


AT&T GUARANTOR:
 
AT&T MOBILITY LLC
 
By: AT&T Mobility Corporation, its Manager
 
By
/s/ Larisa Medvedkova
Name:
Larisa Medvedkova
Title: Assistant Secretary








[AT&T Signature Page to Sale Site Master Lease Agreement]



--------------------------------------------------------------------------------




TOWER OPERATOR:
 

AMWOHI TOWER NEWCO LLC


By:_/s/ E. Blake Hawk_____________
Name:     E. Blake Hawk
Title:     Executive Vice President




CCPR VI TOWER NEWCO LLC


By:_/s/ E. Blake Hawk_____________
Name:     E. Blake Hawk
Title:     Executive Vice President




LAFAYETTE TOWER NEWCO LLC


By:_/s/ E. Blake Hawk_____________
Name:     E. Blake Hawk
Title:     Executive Vice President




MADISON TOWER NEWCO LLC


By:_/s/ E. Blake Hawk_____________
Name:     E. Blake Hawk
Title:     Executive Vice President    




MILWAUKEE TOWER NEWCO LLC


By:_/s/ E. Blake Hawk_____________
Name:     E. Blake Hawk
Title:     Executive Vice President    




NCWPCS TOWER NEWCO LLC


By:_/s/ E. Blake Hawk_____________
Name:     E. Blake Hawk
Title:     Executive Vice President    




OKLAHOMA CITY TOWER NEWCO LLC


By:_/s/ E. Blake Hawk_____________
Name:     E. Blake Hawk
Title:     Executive Vice President    




ORLANDO TOWER NEWCO LLC


By:_/s/ E. Blake Hawk_____________
Name:     E. Blake Hawk
Title:     Executive Vice President    





[Crown Signature page to Sale Site Master Lease Agreement]

--------------------------------------------------------------------------------




PUERTO RICO TOWER NEWCO LLC


By:_/s/ E. Blake Hawk_____________
Name:     E. Blake Hawk
Title:     Executive Vice President    




SANTA BARBARA TOWER NEWCO LLC


By:_/s/ E. Blake Hawk_____________
Name:     E. Blake Hawk
Title:     Executive Vice President    




TEXAS RSA 18 TOWER NEWCO LLC


By:_/s/ E. Blake Hawk_____________
Name:     E. Blake Hawk
Title:     Executive Vice President    



[Crown Signature page to Sale Site Master Lease Agreement]